

Exhibit 10.1
Execution Copy

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CURTISS-WRIGHT CORPORATION
CURTISS-WRIGHT CONTROLS, INC.
METAL IMPROVEMENT COMPANY, LLC
CURTISS-WRIGHT FLOW CONTROL CORPORATION
CURTISS-WRIGHT FLOW CONTROL SERVICE CORPORATION
CURTISS-WRIGHT SURFACE TECHNOLOGIES, LLC

$300,000,000

3.84% Series D Senior Guaranteed Notes due December 1, 2021
4.24% Series E Senior Guaranteed Notes due December 1, 2026

 

 

 

 

--------------------------------------------------------------------------------

 

 

NOTE PURCHASE AGREEMENT

 

 

--------------------------------------------------------------------------------

 

Dated as of December 8, 2011

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

1.

AUTHORIZATION OF NOTES; GUARANTY AGREEMENT

 

1

 

 

 

 

 

 

1.1.

Authorization of Issue of Notes

 

1

 

 

 

 

 

 

1.2.

Guaranty Agreement

 

2

 

 

 

 

2.

SALE AND PURCHASE OF NOTES

 

2

 

 

 

 

3.

CLOSING

 

2

 

 

 

 

4.

CONDITIONS TO CLOSING

 

2

 

 

 

 

 

 

4.1.

Representations and Warranties

 

2

 

 

 

 

 

 

4.2.

Performance; No Default

 

3

 

 

 

 

 

 

4.3.

Compliance Certificates

 

3

 

 

 

 

 

 

4.4.

Opinions of Counsel

 

3

 

 

 

 

 

 

4.5.

Purchase Permitted By Applicable Law, etc

 

4

 

 

 

 

 

 

4.6.

Sale of Other Notes

 

4

 

 

 

 

 

 

4.7.

Payment of Special Counsel Fees

 

4

 

 

 

 

 

 

4.8.

Private Placement Number

 

4

 

 

 

 

 

 

4.9.

Changes in Corporate Structure

 

4

 

 

 

 

 

 

4.10.

Subsidiary Guarantee

 

4

 

 

 

 

 

 

4.11.

Funding Instructions

 

5

 

 

 

 

 

 

4.12.

Offeree Letters

 

5

 

 

 

 

 

 

4.13.

Amendment to Credit Agreement

 

5

 

 

 

 

 

 

4.14.

Proceedings and Documents

 

5

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES OF THE ISSUERS

 

5

 

 

 

 

 

 

5.1.

Organization; Power and Authority

 

5

 

 

 

 

 

 

5.2.

Authorization, etc

 

6

 

 

 

 

 

 

5.3.

Disclosure

 

6

 

 

 

 

 

 

5.4.

Organization and Ownership of Shares of Subsidiaries

 

7

 

 

 

 

 

 

5.5.

Financial Statements

 

7

 

 

 

 

 

 

5.6.

Compliance with Laws, Other Instruments, etc

 

8

 

 

 

 

 

 

5.7.

Governmental Authorizations, etc

 

8

 

 

 

 

 

 

5.8.

Litigation; Observance of Statutes and Orders

 

8

 

 

 

 

 

 

5.9.

Taxes

 

8

 

 

 

 

 

 

5.10.

Title to Property; Leases

 

9

 

 

 

 

 

 

5.11.

Licenses, Permits, etc

 

9

 

 

 

 

 

 

5.12.

Compliance with ERISA

 

9

 

 

 

 

 

 

5.13.

Private Offering by the Issuers

 

10

 

 

 

 

 

 

5.14.

Use of Proceeds; Margin Regulations

 

11

 

 

 

 

 

 

5.15.

Existing Debt

 

11

 

 

 

 

 

 

5.16.

Foreign Assets Control Regulations, etc

 

11

 

 

 

 

 

 

5.17.

Status under Certain Statutes

 

12

 

 

 

 

 

 

5.18.

Pari Passu Ranking

 

12

 

 

 

 

6.

REPRESENTATIONS OF THE PURCHASERS

 

12

i

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

6.1.

Purchase for Investment

 

12

 

 

 

 

 

 

6.2.

Source of Funds

 

13

 

 

 

 

7.

INFORMATION AS TO COMPANY

 

15

 

 

 

 

 

 

7.1.

Financial and Business Information

 

15

 

 

 

 

 

 

7.2.

Officer’s Certificate

 

17

 

 

 

 

 

 

7.3.

Inspection

 

18

 

 

 

 

8.

PREPAYMENT OF THE NOTES

 

18

 

 

 

 

 

 

8.1.

Required Prepayments

 

18

 

 

 

 

 

 

8.2.

Optional Prepayments with Make-Whole Amount

 

18

 

 

 

 

 

 

8.3.

Prepayment of Notes Upon Change in Control

 

19

 

 

 

 

 

 

8.4.

Offer to Prepay upon the Sale of Certain Assets

 

20

 

 

 

 

 

 

8.5.

Allocation of Partial Prepayments

 

21

 

 

 

 

 

 

8.6.

Maturity; Surrender, etc

 

21

 

 

 

 

 

 

8.7.

Purchase of Notes

 

21

 

 

 

 

 

 

8.8.

Make-Whole Amount

 

22

 

 

 

 

9.

AFFIRMATIVE COVENANTS

 

23

 

 

 

 

 

 

9.1.

Compliance with Law

 

23

 

 

 

 

 

 

9.2.

Insurance

 

24

 

 

 

 

 

 

9.3.

Maintenance of Properties

 

24

 

 

 

 

 

 

9.4.

Payment of Taxes

 

24

 

 

 

 

 

 

9.5.

Corporate Existence, etc

 

25

 

 

 

 

 

 

9.6.

Additional Subsidiary Guarantors

 

25

 

 

 

 

10.

NEGATIVE COVENANTS

 

25

 

 

 

 

 

 

10.1.

Transactions with Affiliates

 

25

 

 

 

 

 

 

10.2.

Mergers and Consolidations

 

26

 

 

 

 

 

 

10.3.

Sale of Assets

 

26

 

 

 

 

 

 

10.4.

Limitation on Consolidated Debt

 

27

 

 

 

 

 

 

10.5.

Limitation on Priority Debt

 

27

 

 

 

 

 

 

10.6.

Minimum Consolidated Net Worth

 

27

 

 

 

 

 

 

10.7.

Limitation on Liens

 

27

 

 

 

 

 

 

10.8.

Nature of Business

 

30

 

 

 

 

 

 

10.9.

Material Subsidiaries

 

30

 

 

 

 

 

 

10.10.

Terrorism Sanctions Regulations

 

30

 

 

 

 

11.

EVENTS OF DEFAULT

 

30

 

 

 

 

12.

REMEDIES ON DEFAULT, ETC

 

32

 

 

 

 

 

 

12.1.

Acceleration

 

32

 

 

 

 

 

 

12.2.

Other Remedies

 

33

 

 

 

 

 

 

12.3.

Rescission

 

33

ii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

12.4.

No Waivers or Election of Remedies, Expenses, etc

 

34

 

 

 

 

13.

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

 

34

 

 

 

 

 

 

13.1.

Registration of Notes

 

34

 

 

 

 

 

 

13.2.

Transfer and Exchange of Notes

 

34

 

 

 

 

 

 

13.3.

Replacement of Notes

 

35

 

 

 

 

14.

PAYMENTS ON NOTES

 

35

 

 

 

 

 

 

14.1.

Place of Payment

 

35

 

 

 

 

 

 

14.2.

Home Office Payment

 

35

 

 

 

 

 

 

14.3.

Status of Purchasers

 

36

 

 

 

 

15.

EXPENSES, ETC

 

37

 

 

 

 

 

 

15.1.

Transaction Expenses

 

37

 

 

 

 

 

 

15.2.

Survival

 

38

 

 

 

 

16.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

 

38

 

 

 

 

17.

AMENDMENT AND WAIVER

 

38

 

 

 

 

 

 

17.1.

Requirements

 

38

 

 

 

 

 

 

17.2.

Solicitation of Holders of Notes

 

38

 

 

 

 

 

 

17.3.

Binding Effect, etc

 

39

 

 

 

 

 

 

17.4.

Notes held by the Issuers, etc

 

39

 

 

 

 

18.

NOTICES

 

40

 

 

 

 

19.

REPRODUCTION OF DOCUMENTS

 

40

 

 

 

 

20.

CONFIDENTIAL INFORMATION

 

41

 

 

 

 

21.

SUBSTITUTION OF PURCHASER

 

42

 

 

 

 

22.

MISCELLANEOUS

 

42

 

 

 

 

 

 

22.1.

Successors and Assigns

 

42

 

 

 

 

 

 

22.2.

Payments Due on Non-Business Days

 

42

 

 

 

 

 

 

22.3.

Severability

 

42

 

 

 

 

 

 

22.4.

Accounting Terms

 

43

 

 

 

 

 

 

22.5.

Construction

 

43

 

 

 

 

 

 

22.6.

Counterparts

 

44

 

 

 

 

 

 

22.7.

Governing Law

 

44

iii

--------------------------------------------------------------------------------



SCHEDULES AND EXHIBITS

 

 

 

SCHEDULE A

—

Information Relating to Purchasers

SCHEDULE B

—

Defined Terms

SCHEDULE 1.2

—

Subsidiary Guarantors

SCHEDULE 3

—

Payment Instructions at Closing

SCHEDULE 4.9

—

Changes in Corporate Structure

SCHEDULE 5.3

—

Disclosure Materials

SCHEDULE 5.4

—

Subsidiaries of the Company; Ownership of Subsidiary Stock

SCHEDULE 5.5

—

Financial Statements

SCHEDULE 5.8

—

Certain Litigation

SCHEDULE 5.10

—

Title to Property

SCHEDULE 5.11

—

Licenses, Permits, Etc.

SCHEDULE 5.12

—

ERISA Affiliates, Employee Benefit Plans

SCHEDULE 5.15

—

Existing Debt

 

 

 

EXHIBIT 1.1(a)

—

Form of 3.84% Series D Senior Guaranteed Note due December 1, 2021

EXHIBIT 1.1(b)

—

Form of 4.24% Series E Senior Guaranteed Note due December 1, 2026

EXHIBIT 1.2

—

Form of Subsidiary Guarantee

EXHIBIT 4.4(a)

—

Form of Opinion of Special Counsel for the Issuers and the Subsidiary Guarantors

EXHIBIT 4.4(b)

—

Form of Opinion of Associate General Counsel to the Issuers and Subsidiary
Guarantors

EXHIBIT 4.4(c)

—

Form of Opinion of Special Counsel for the Purchasers

iv

--------------------------------------------------------------------------------



CURTISS-WRIGHT CORPORATION
CURTISS-WRIGHT CONTROLS, INC.
METAL IMPROVEMENT COMPANY, LLC
CURTISS-WRIGHT FLOW CONTROL CORPORATION
CURTISS-WRIGHT FLOW CONTROL SERVICE CORPORATION
CURTISS-WRIGHT SURFACE TECHNOLOGIES, LLC

10 Waterview Boulevard, 2nd Floor
Parsippany, New Jersey 07054

3.84% Series D Senior Guaranteed Notes due December 1, 2021
4.24% Series E Senior Guaranteed Notes due December 1, 2026

December 8, 2011

To Each Of The Purchasers Listed In
The Attached Schedule A (the “Purchasers”):

Ladies and Gentlemen:

          CURTISS-WRIGHT CORPORATION, a Delaware corporation (together with its
successors and assigns, the “Company”), CURTISS-WRIGHT CONTROLS, INC., a
Delaware corporation (together with its successors and assigns, “C-W Controls”),
METAL IMPROVEMENT COMPANY, LLC, a Delaware limited liability company (together
with its successors and assigns, “Metal”), CURTISS-WRIGHT FLOW CONTROL
CORPORATION, a New York corporation (together with its successors and assigns,
“C-W Flow”), CURTISS-WRIGHT FLOW CONTROL SERVICE CORPORATION, a Delaware
corporation (together with its successors and assigns, “C-W Flow Control
Service”) and CURTISS-WRIGHT SURFACE TECHNOLOGIES, LLC, a Delaware limited
liability company (“C-W Surface” and together with the Company, C-W Controls,
Metal, C-W Flow and C-W Flow Control Service, individually, an “Issuer” and
collectively, the “Issuers”), hereby jointly and severally agree with the
Purchasers as follows:

1.          AUTHORIZATION OF NOTES; GUARANTY AGREEMENT.

          1.1. Authorization of Issue of Notes. The Issuers will authorize the
joint and several issuance and sale of (a) $100,000,000 aggregate principal
amount of their joint and several 3.84% Series D Senior Guaranteed Notes due
December 1, 2021 (including any amendments, restatements or modifications from
time to time, the “Series D Notes”), and (b) $200,000,000 aggregate principal
amount of their joint and several 4.24% Series E Senior Guaranteed Notes due
December 1, 2026 (including any amendments, restatements or modifications from
time to time, the “Series E Notes” and together with the Series D Notes,
collectively, the “Notes” such term to include any such notes issued in
substitution therefor pursuant to Section 13 of this Agreement). The Series D
Notes and the Series E Notes shall be substantially in the form set out in
Exhibit 1.1(a) and Exhibit 1.1(b), respectively, with such changes thereto, if
any, as may be

--------------------------------------------------------------------------------



approved by the Purchasers and the Issuers. Certain capitalized terms used in
this Agreement are defined in Schedule B; references to a “Schedule” or an
“Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached
to this Agreement.

          1.2. Guaranty Agreement. The payment of the principal of, interest on,
and Make-Whole Amounts, if any, with respect to the Notes and other obligations
of the Issuers under this Agreement shall be guaranteed by certain Subsidiaries,
as listed on Schedule 1.2, pursuant to a guaranty agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Subsidiary
Guarantee”) substantially in the form of Exhibit 1.2 hereto.

2.          SALE AND PURCHASE OF NOTES.

          Subject to the terms and conditions of this Agreement, the Issuers
will issue and sell to each Purchaser and each Purchaser will purchase from the
Issuers, at the Closing provided for in Section 3, Notes in the principal amount
and in the Series specified opposite such Purchaser’s name in Schedule A at the
purchase price of 100% of the principal amount thereof. The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance by
any other Purchaser hereunder.

3.          CLOSING.

          The sale and purchase of the Notes to be purchased by each of the
Purchasers shall occur at the offices of Bingham McCutchen LLP, 399 Park Avenue,
New York, NY 10022, at 10:00 a.m., local time, at a closing (the “Closing”) on
December 8, 2011. At the Closing the Issuers will deliver to each Purchaser the
Notes to be purchased by such Purchaser in the form of a single Note of each
Series to be purchased by such Purchaser (or such greater number of Notes of
each such Series in denominations of at least $250,000 as such Purchaser may
request) dated the date of the Closing and registered in such Purchaser’s name
(or in the name of its nominee), against delivery by such Purchaser to the
Issuers or their order of immediately available funds in the amount of the
purchase price therefor as directed by the Issuers in Schedule 3. If at the
Closing the Issuers shall fail to tender such Notes to any Purchaser as provided
above in this Section 3, or any of the conditions specified in Section 4 shall
not have been fulfilled to each Purchaser’s satisfaction, such Purchaser shall,
at its election, be relieved of all further obligations under this Agreement,
without thereby waiving any rights each such Purchaser may have by reason of
such failure or such nonfulfillment.

4.          CONDITIONS TO CLOSING.

          Each Purchaser’s obligation to purchase and pay for the Notes to be
sold to it at the Closing is subject to the fulfillment to each such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

          4.1. Representations and Warranties.

          The representations and warranties of the Issuers in this Agreement
and of the Obligors in the other Financing Documents shall be correct when made
and at the time of the Closing.

2

--------------------------------------------------------------------------------



          4.2. Performance; No Default.

          Each Issuer shall have performed and complied with all agreements and
conditions contained in this Agreement, and the Obligors shall have performed
and complied with all agreements and conditions contained in the other Financing
Documents, in each case as required to be performed or complied with by it or
such Obligor, as the case may be, prior to or at the Closing and immediately
after giving effect to the issue and sale of the Notes (and the application of
the proceeds thereof as contemplated by Section 5.14) no Default or Event of
Default shall have occurred and be continuing.

          4.3. Compliance Certificates.

 

 

 

          (a) Issuers’ Officer’s Certificate. Each of the Issuers shall have
delivered to each Purchaser an Officer’s Certificate, dated the date of the
Closing, certifying that the conditions specified in Sections 4.1, 4.2 and 4.9
have been fulfilled.

 

 

 

          (b) Subsidiary Guarantors’ Officer’s Certificate. Each of the
Subsidiary Guarantors shall have delivered to each Purchaser an Officer’s
Certificate, dated the date of the Closing, certifying that (i) the
representations and warranties contained in the Subsidiary Guarantee are true on
and as of the Closing with the same effect as if made on that date and (ii) that
such Subsidiary Guarantor has performed and complied with all agreements and
conditions contained in the Subsidiary Guarantee required to be performed or
complied with by such Subsidiary Guarantor prior to or at the Closing.

 

 

 

          (c) Issuer’s Secretary’s Certificates. Each of the Issuers shall have
delivered to each Purchaser a certificate certifying as to the resolutions
attached thereto and other corporate proceedings relating to the authorization,
execution and delivery of the Notes and this Agreement.

 

 

 

          (d) Subsidiary Guarantors’ Secretary’s Certificate. Each of the
Subsidiary Guarantors shall have delivered to each Purchaser a certificate
certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the
Subsidiary Guarantee by such Subsidiary Guarantor.

          4.4. Opinions of Counsel.

          Each Purchaser shall have received opinions in form and substance
satisfactory to it, dated the date of the Closing (a) from Satterlee Stephens
Burke & Burke LLP, special counsel for the Issuers and Subsidiary Guarantors,
substantially in the form set forth in Exhibit 4.4(a) and covering such other
matters incident to such transactions as the Purchasers or their counsel may
reasonably request (and the Issuers hereby instruct such counsel to deliver such
opinion to each Purchaser), (b) from the Associate General Counsel for the
Issuers and Subsidiary Guarantors substantially in the form set forth in Exhibit
4.4(b) and covering such other matters incident to such transactions as the
Purchasers or their counsel may reasonably request (and the Issuers hereby
instruct such counsel to deliver such opinion to each Purchaser) and (c) from
Bingham McCutchen LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(c) and covering
such other matters incident to such transactions as the Purchasers may
reasonably request.

3

--------------------------------------------------------------------------------



          4.5. Purchase Permitted By Applicable Law, etc.

          On the date of the Closing each Purchaser’s purchase of Notes shall
(a) be permitted by the laws and regulations of each jurisdiction to which it is
subject, without recourse to provisions (such as Section 1405(a)(8) of the New
York Insurance Law) permitting limited investments by insurance companies
without restriction as to the character of the particular investment, (b) not
violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If so requested, each Purchaser shall have received
Officer’s Certificates from each Issuer and each Subsidiary Guarantor certifying
as to such matters of fact as it may reasonably specify to enable such Purchaser
to determine whether such purchase is so permitted.

          4.6. Sale of Other Notes.

          Contemporaneously with the Closing, the Issuers shall sell to each
Purchaser and each Purchaser shall purchase the Notes to be purchased by it at
the Closing as specified in Schedule A.

          4.7. Payment of Special Counsel Fees.

          Without limiting the provisions of Section 15.1, the Issuers shall
have paid on or before the Closing the reasonable fees, charges and
disbursements of the Purchasers’ special counsel referred to in Section 4.4(c)
to the extent reflected in a statement of such counsel rendered to the Issuers
at least one Business Day prior to the Closing.

          4.8. Private Placement Number.

          A Private Placement Number issued by Standard & Poor’s CUSIP Service
Bureau (in cooperation with the Securities Valuation Office of the National
Association of Insurance Commissioners) shall have been obtained for each Series
of Notes.

          4.9. Changes in Corporate Structure.

          Except as specified in Schedule 4.9, no Obligor shall have changed its
jurisdiction of incorporation or organization or been a party to any merger or
consolidation and shall not have succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.

          4.10. Subsidiary Guarantee.

          Each Subsidiary Guarantor shall have duly executed and delivered to
the Purchasers the Subsidiary Guarantee and such Subsidiary Guarantee shall be
in full force and effect.

4

--------------------------------------------------------------------------------



          4.11. Funding Instructions.

          At least three Business Days prior to the date of the Closing, each
Purchaser shall have received written instructions signed by a Responsible
Officer on letterhead of the Company confirming the information specified in
Schedule 3 including (a) the name and address of the transferee bank, (b) such
transferee bank’s ABA number and (c) the account name and number into which the
purchase price for the Notes is to be deposited.

          4.12. Offeree Letters.

          Each of J.P. Morgan Securities LLC and SunTrust Capital Markets, Inc.
shall have delivered to each Issuer, their counsel, each of the Purchasers and
the Purchasers’ special counsel an offeree letter, each in form and substance
satisfactory to each Purchaser and the Issuers, confirming the manner of the
offering of the Notes by J.P. Morgan Securities LLC and SunTrust Capital
Markets, Inc.

          4.13. Amendment to Credit Agreement.

          The Company shall have delivered to the Purchasers a fully executed
copy of that certain Second Amendment to Credit Agreement, dated on or before
the date hereof, by and among the Company, Bank of America, N.A., as
Administrative Agent, and each of the lenders party thereto, with respect to
that certain Second Amended and Restated Credit Agreement, dated as of August
10, 2007, which amendment shall be in full force and effect and in form and
substance satisfactory to the Purchasers.

          4.14. Proceedings and Documents.

          All corporate and other proceedings in connection with the
transactions contemplated by this Agreement and all documents and instruments
incident to such transactions shall be satisfactory to each Purchaser and its
special counsel, and each Purchaser and its special counsel shall have received
all such counterpart originals or certified or other copies of such documents as
such Purchaser or its counsel may reasonably request.

5.       REPRESENTATIONS AND WARRANTIES OF THE ISSUERS

          Each of the Issuers jointly and severally represents and warrants to
each Purchaser that:

          5.1. Organization; Power and Authority.

          The Company is a corporation duly organized, validly existing and in
good standing under the laws of Delaware, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver the Financing Documents to
which it is a party and to perform the provisions hereof and thereof.

5

--------------------------------------------------------------------------------



          5.2. Authorization, etc.

 

 

 

          (a) This Agreement and the Notes have been duly authorized by all
necessary corporate or limited liability company, as applicable, action on the
part of each Issuer, and this Agreement constitutes, and upon execution and
delivery thereof each Note will constitute, a legal, valid and binding
obligation of each Issuer enforceable against such Issuer in accordance with its
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

 

 

          (b) The Subsidiary Guarantee has been duly authorized by all necessary
corporate action on the part of each Subsidiary Guarantor, and the Subsidiary
Guarantee constitutes a legal, valid and binding obligation of each Subsidiary
Guarantor enforceable against each Subsidiary Guarantor in accordance with its
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

          5.3. Disclosure.

          The Company, through its agents, J.P. Morgan Securities LLC and
SunTrust Capital Markets, Inc., has delivered to each Purchaser a copy of a
Private Placement Memorandum, dated October 2011 (the “Memorandum”), relating to
the transactions contemplated hereby. Except as disclosed in Schedule 5.3, this
Agreement, the Memorandum, the documents, certificates or other writings
identified in Schedule 5.3 and the financial statements listed in Schedule 5.5,
taken as a whole, do not contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein in light of
the circumstances under which they were made not misleading; provided that, with
respect to management projections or guidance or forward looking statements, the
Issuers represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time, it being recognized by
the Purchasers that such financial information as it relates to future events is
not to be viewed as fact and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein by a material amount. Except as disclosed in the Memorandum or as
expressly described in Schedule 5.3, or in one of the documents, certificates or
other writings identified therein, or in the financial statements listed in
Schedule 5.5, since December 31, 2010, there has been no change in the financial
condition, operations, business or properties of the Company or any of its
Subsidiaries except changes that individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

6

--------------------------------------------------------------------------------



          5.4. Organization and Ownership of Shares of Subsidiaries.

 

 

 

          (a) Schedule 5.4 is (except as noted therein) a complete and correct
list of the Company’s Subsidiaries, showing, as to each Subsidiary, the correct
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and each other Subsidiary.

 

 

 

          (b) All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4).

 

 

 

          (c) Each Subsidiary identified in Schedule 5.4 is a corporation or
other legal entity duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization or formation, and is duly qualified
as a foreign corporation or other legal entity and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease, to transact the business it transacts and proposes to
transact, and to execute and deliver the Financing Documents to which it is a
party, and to perform the provisions hereof and thereof.

 

 

 

          (d) No Subsidiary is a party or otherwise subject to any legal
restriction or any agreement (other than this Agreement, the agreements listed
on Schedule 5.4 and customary limitations imposed by corporate law statutes)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to any Obligor or any of such
Obligor’s Subsidiaries that owns outstanding shares of capital stock or similar
equity interests of such Subsidiary.

          5.5. Financial Statements.

          The Company has delivered to each Purchaser copies of the financial
statements of the Company and its Subsidiaries listed on Schedule 5.5. All of
said financial statements (including in each case the related schedules and
notes) fairly present in all material respects the consolidated financial
position of the Company and its Subsidiaries as of the respective dates
specified in such Schedule and the consolidated results of their operations and
cash flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments and the absence of footnotes).

7

--------------------------------------------------------------------------------



          5.6. Compliance with Laws, Other Instruments, etc.

          The execution, delivery and performance by each of the Issuers and
each Subsidiary Guarantor, as the case may be, of this Agreement, the Notes and
the Subsidiary Guarantee will not (a) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Company or any Subsidiary under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter or
by-laws, operating agreement or any other Material agreement or instrument to
which the Company or any Subsidiary is bound or by which the Company or any
Subsidiary or any of their respective properties may be bound or affected, (b)
conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to the Company or any Subsidiary or (c)
violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.

          5.7. Governmental Authorizations, etc.

          No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by (a) the Issuers of this Agreement or the
Notes and (b) each Subsidiary Guarantor of the Subsidiary Guarantee, except that
the Issuers may, at their option, file a notice on Form D with the Securities
and Exchange Commission.

          5.8. Litigation; Observance of Statutes and Orders.

 

 

 

          (a) Except as disclosed in Schedule 5.8, there are no actions, suits
or proceedings pending or, to the knowledge of the Company, threatened against
or affecting the Company or any Subsidiary or any property of the Company or any
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, if adversely
determined, would reasonably be expected to have a Material Adverse Effect.

 

 

 

          (b) Neither the Company nor any Subsidiary is in default under any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws and any of the laws
and regulations referred to in Section 5.16) of any Governmental Authority,
which default or violation, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

          5.9. Taxes.

          The Issuers and their Subsidiaries have filed all income tax returns
that are required to have been filed in any jurisdiction, and have paid all
taxes shown to be due and payable on such returns and all other taxes and
assessments payable by them, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, except for any
taxes and assessments (a) the amount of which is not individually or in the
aggregate Material or (b) the amount, applicability or validity of which is
currently being contested in good

8

--------------------------------------------------------------------------------



faith by appropriate proceedings and with respect to which the affected Issuer
or Subsidiary, as the case may be, has established adequate reserves in
accordance with GAAP. The Federal income tax liabilities of the Issuers and
their Subsidiaries which have filed a Federal income tax return or were included
in a consolidated Federal income tax return have been determined by the Internal
Revenue Service and paid for all fiscal years up to and including the fiscal
year ended December 31, 2007.

          5.10. Title to Property; Leases.

          Except as disclosed on Schedule 5.10, each of the Issuers and their
Subsidiaries have good and sufficient title to their respective Material
properties, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or purported to have been acquired by
any of the Issuers or any Subsidiary after said date (except as sold or
otherwise disposed of in the ordinary course of business), in each case free and
clear of Liens prohibited by this Agreement. All Material leases are valid and
subsisting and are in full force and effect in all material respects.

          5.11. Licenses, Permits, etc.

          Except as disclosed in Schedule 5.11, each of the Issuers and their
Subsidiaries own or possess all licenses, permits, franchises, authorizations,
patents, copyrights, service marks, trademarks and trade names, or rights
thereto, that are Material, and, to the knowledge of the Issuers, none of such
licenses, permits, franchises, authorizations, patents, copyrights, service
marks, trademarks and trade names, or rights with respect thereto conflict with
the rights of others, except for those conflicts that, individually or in the
aggregate, would not have a Material Adverse Effect.

          5.12. Compliance with ERISA.

 

 

 

          (a) Each Issuer and each ERISA Affiliate have operated and
administered each Plan in compliance with all applicable laws except for such
instances of noncompliance as have not resulted in and could not reasonably be
expected to result in a Material Adverse Effect. None of the Issuers nor any
ERISA Affiliate has incurred any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans (as defined in section 3 of ERISA), and no event, transaction or condition
has occurred or exists that would reasonably be expected to result in the
incurrence of any such liability by any of the Issuers or any ERISA Affiliate,
or in the imposition of any Lien on any of the rights, properties or assets of
any of the Issuers or any ERISA Affiliate, in either case pursuant to Title I or
IV of ERISA or to such penalty or excise tax provisions or to section 430 or
section 436 of the Code or section 4068 of ERISA, other than such liabilities or
Liens as would not be individually or in the aggregate Material.

 

 

 

          (b) The present value of the aggregate benefit liabilities under each
of the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not

9

--------------------------------------------------------------------------------




 

 

 

exceed the aggregate current value of the assets of such Plan allocable to such
benefit liabilities by more than $80,000,000 in the aggregate for all such
Plans. The term “benefit liabilities” has the meaning specified in section 4001
of ERISA and the terms “current value” and “present value” have the meaning
specified in section 3 of ERISA.


 

 

 

          (c) None of the Issuers or their ERISA Affiliates has incurred
withdrawal liabilities (and none is subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.

 

 

 

          (d) The expected postretirement benefit obligation (determined as of
the last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification 715-60,
without regard to liabilities attributable to continuation coverage mandated by
section 4980B of the Code) of the Company and its Subsidiaries is not Material.

 

 

 

          (e) The execution and delivery of this Agreement and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of section 406 of ERISA or in connection with which a tax could
be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation
by the Issuers in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of the Purchasers’ representation in Section
6.2 as to the sources of the funds to be used to pay the purchase price of the
Notes to be purchased by such Purchaser.

 

 

 

          (f) Schedule 5.12 sets forth all ERISA Affiliates and all “employee
benefit plans” maintained by the Issuers (or any “affiliate” thereof) or in
respect of which the Notes could constitute an “employer security” (“employee
benefit plan” has the meaning specified in section 3 of ERISA, “affiliate” has
the meaning specified in section 407(d) of ERISA and section V of the Department
of Labor Prohibited Transaction Exemption 95-60 (60 FR 35925, July 12, 1995) and
“employer security” has the meaning specified in section 407(d) of ERISA).

          5.13. Private Offering by the Issuers.

          None of the Issuers nor anyone acting on behalf of any of them has
offered the Notes or any similar securities for sale to, or solicited any offer
to buy any of the same from, or otherwise approached or negotiated in respect
thereof with, any Person other than the Purchasers and not more than 70 other
Institutional Investors (as defined in clause (c) of the definition of such
term), each of which has been offered the Notes at a private sale for
investment. None of the Issuers nor anyone acting on behalf of any of them has
taken, or will take, any action that would subject the issuance or sale of the
Notes to the registration requirements of Section 5 of the Securities Act. The
representations and warranties of the Issuers in the second sentence of this
Section 5.13 are made in reliance upon and subject to the accuracy and
completeness of the Purchasers’ representations and warranties set forth in
Section 6.1 hereof.

10

--------------------------------------------------------------------------------



          5.14. Use of Proceeds; Margin Regulations.

          The Issuers will apply the proceeds of the sale of the Notes for
general corporate purposes of the Issuers and their Subsidiaries, including
repaying existing indebtedness of the Issuers and their Subsidiaries. No part of
the proceeds from the sale of the Notes hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve any Issuer in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 1% of the value of the consolidated assets of the Issuers
and their Subsidiaries and the Issuers do not have any present intention that
margin stock will constitute more than 1% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.

          5.15. Existing Debt.

          Except as described therein, Schedule 5.15 sets forth a complete and
correct list of each issue of Debt of the Issuers and their Subsidiaries the
outstanding principal amount of which exceeds $1,000,000 as of November 4, 2011,
since which date there has been no Material change in the amounts, interest
rates, sinking funds, installment payments or maturities of such Debt of the
Issuers or their Subsidiaries. The aggregate amount of all outstanding Debt of
the Issuers and their Subsidiaries not set forth in Schedule 5.15 does not
exceed $10,000,000. None of the Issuers nor any Subsidiary is in default and no
waiver of default is currently in effect, in the payment of any principal or
interest on any Debt of such Issuer or such Subsidiary and no event or condition
exists with respect to any Debt of any such Issuer or such Subsidiary the
outstanding principal amount of which exceeds $1,000,000 that would permit (or
that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Debt to become due and payable before its stated maturity
or before its regularly scheduled dates of payment.

          5.16. Foreign Assets Control Regulations, etc.

 

 

 

          (a) Neither the Company nor any Affiliated Entity is (i) a Person
whose name appears on the list of Specially Designated Nationals and Blocked
Persons published by the Office of Foreign Assets Control, U.S. Department of
Treasury (“OFAC”) (an “OFAC Listed Person”) or (ii) a department, agency or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) the government of a
country subject to comprehensive U.S. economic sanctions administered by OFAC,
currently Iran, Sudan, Cuba, Burma, Syria and North Korea (each OFAC Listed
Person and each other entity described in clause (ii), a “Blocked Person”).

 

 

 

          (b) No part of the proceeds from the sale of the Notes hereunder
constitutes or will constitute funds obtained on behalf of any Blocked Person or
will otherwise be used, directly by the Company or indirectly through any
Affiliated

11

--------------------------------------------------------------------------------




 

 

 

Entity, in connection with any investment in, or any transactions or dealings
with, any Blocked Person.

 

 

 

          (c) To the Company’s actual knowledge after making due inquiry,
neither the Company nor any Affiliated Entity (i) is under investigation by any
Governmental Authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under any applicable law (collectively, “Anti-Money
Laundering Laws”), (ii) has been assessed civil penalties under any Anti-Money
Laundering Laws or (iii) has had any of its funds seized or forfeited in an
action under any Anti-Money Laundering Laws. The Company has taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law), to ensure that the Company and each Affiliated Entity is and
will continue to be in compliance with all Anti-Money Laundering Laws.

 

 

 

          (d) No part of the proceeds from the sale of the Notes hereunder will
be used, directly or indirectly, for any improper payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, official of any public international organization or
anyone else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage. The Company has taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law), to ensure that the Company and each Affiliated Entity is and
will continue to be in compliance with all applicable anti-corruption laws and
regulations.

          5.17. Status under Certain Statutes.

          No Issuer or any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 2005, the ICC Termination Act of 1995, as amended, or the Federal Power
Act, as amended.

          5.18. Pari Passu Ranking.

          The Obligors’ obligations under the Financing Documents to which they
are a party will, upon issuance of the Notes, rank at least pari passu, without
preference or priority, with all of their respective other outstanding unsecured
and unsubordinated obligations, except for those obligations that are
mandatorily afforded priority by operation of law.

6.       REPRESENTATIONS OF THE PURCHASERS.

          6.1. Purchase for Investment.

          Each Purchaser represents that it (a) is an “accredited investor” as
defined in Rule 501 (a)(1), (2), (3) or (7) of Regulation D under the Securities
Act; (b) has received and reviewed the Memorandum and the Exhibits thereto; (c)
has relied upon the Memorandum and the representations and warranties of the
Issuers set forth herein in making a decision to purchase the Notes and has a
full understanding and appreciation of the risks inherent in such an investment,
(d) together with its attorneys, accountants and other representatives and
advisers, if any (i) has

12

--------------------------------------------------------------------------------



been given an opportunity to ask, and has to the extent such Purchaser
considered necessary, asked questions of, and has received answers from,
officers of the Issuers concerning the terms of the offering of Notes and the
affairs of the Issuers and their proposed activities and (ii) has been given or
afforded access to all documents, records, books and additional information
which such Purchaser has requested regarding such matters (provided that it is
understood that no information obtained by any Purchaser in any manner indicated
in this clause (d) in any way limits the scope and substance of the
representations and warranties made by the Issuers set forth in this Agreement
upon which each Purchaser may rely in full regardless of any such information)
and (e) is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds over which such Purchaser has investment discretion and not with
a view to the distribution thereof (except for any transfer of the Notes
effected pursuant to an applicable exemption from the registration requirements
of the Securities Act), provided that the disposition of it or its property
shall at all times be within its or their control. Each Purchaser understands
that the Notes have not been registered under the Securities Act and may be
resold only if registered pursuant to the provisions of the Securities Act or if
an exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Issuers are not required to register the Notes.

          6.2. Source of Funds.

          Each Purchaser represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:

 

 

 

          (a) the Source is an “insurance company general account” (as the term
is defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

 

 

          (b) the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

 

 

 

          (c) the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund,

13

--------------------------------------------------------------------------------




 

 

 

within the meaning of the PTE 91-38 and, except as disclosed by such Purchaser
to the Company in writing pursuant to this clause (c), no employee benefit plan
or group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

 

 

 

          (d) the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or

 

 

 

          (e) the Source constitutes assets of a “plan(s)” (within the meaning
of Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house
asset manager” or “INHAM” (within the meaning of part IV(a) of the INHAM
exemption), the conditions of Part I(a), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a person controlling or controlled by the INHAM
(applying the definition of “control” in Part IV(d) of the INHAM Exemption) owns
a 10% or more interest in any of the Issuers (as determined under Part IV(d) of
the INHAM exemption, as amended effective April 1, 2011) and (i) the identity of
such INHAM and (ii) the name(s) of the employee benefit plan(s) whose assets
constitute the Source have been disclosed to such Issuer in writing pursuant to
this paragraph (e); or

 

 

 

          (f) the Source is a governmental plan; or

 

 

 

          (g) the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Issuers in writing pursuant to this paragraph
(g); or

 

 

 

          (h) the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.

14

--------------------------------------------------------------------------------



          If any Purchaser or any subsequent transferee of the Notes notifies
any of the Issuers in writing that such Purchaser or such transferee is relying
on any representation contained in paragraphs (c), (d), (e), or (g) above, such
Issuer shall deliver on the date of Closing and on the date of any applicable
transfer, a certificate, which shall either state that (i) it is neither a
“party in interest” (as defined in Title I, section 3(14) of ERISA) nor a
“disqualified person” (as defined in section 4975(e)(2) of the Code), with
respect to any plan identified pursuant to paragraphs (c), (e) or (g) above, or
(ii) with respect to any plan identified pursuant to paragraph (d) above,
neither it nor any “affiliate” (as defined in section V(c) of the QPAM
Exemption) has at such time, and during the immediately preceding one year,
exercised the authority to appoint or terminate said QPAM as manager of any plan
identified in writing pursuant to paragraph (d) above or to negotiate the terms
of said QPAM’s management agreement on behalf of any such identified plan. As
used in this Section 6.2, the terms “employee benefit plan” and “separate
account” shall have the respective meanings assigned to such terms in section 3
of ERISA. Each of the representations of the Purchasers made in this Section 6.2
are also for the benefit of the Subsidiary Guarantors.

 

 

 

7.

INFORMATION AS TO COMPANY.

 

 

 

 

7.1. Financial and Business Information.

 

 

 

 

The Company shall deliver to each holder of Notes that is an Institutional
Investor:

 

 

 

 

          (a) Quarterly Statements — within 60 days after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

 

 

 

 

 

          (i) a consolidated balance sheet of the Company and its Subsidiaries
as at the end of such quarter, and

 

 

 

 

 

          (ii) consolidated statements of income and cash flows of the Company
and its Subsidiaries for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter,

 

 

 

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting (together with the
footnotes thereto), in all material respects, the consolidated financial
position of the companies being reported on and their consolidated results of
operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 7.1(a);

 

 

 

 

          (b) Annual Statements — within 105 days after the end of each fiscal
year of the Company, duplicate copies of,

15

--------------------------------------------------------------------------------




 

 

 

 

 

          (i) a consolidated balance sheet of the Company and its Subsidiaries
as at the end of such year, and

 

 

 

 

 

          (ii) consolidated statements of income, changes in shareholders’
equity and cash flows of the Company and its Subsidiaries for such year,


 

 

 

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements (together with the footnotes thereto) present fairly, in all material
respects, the consolidated financial position of the companies being reported
upon and their consolidated results of operations and cash flows and have been
prepared in conformity with GAAP, and that the examination of such accountants
in connection with such financial statements has been made in accordance with
generally accepted auditing standards, and that such audit provides a reasonable
basis for such opinion in the circumstances, provided that the delivery within
the time period specified above of the Company’s Annual Report on Form 10-K for
such fiscal year prepared in accordance with the requirements therefor and filed
with the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this Section 7.1(b);

 

 

 

 

          (c) SEC and Other Reports — promptly upon their becoming available,
one copy of (i) each financial statement, report (including without limitation,
the Company’s annual report to shareholders, if any, prepared pursuant to Rule
14a-3 under the Exchange Act) notice or proxy statement sent by the Company or
any Subsidiary to public securities holders generally, and (ii) each regular or
periodic report, each registration statement that shall have become effective
(without exhibits except as expressly requested by such holder), and each final
prospectus and all amendments thereto filed by the Company or any Subsidiary
with the Securities and Exchange Commission; provided that to the extent
information in paragraph (a) through (c) is filed with the Securities and
Exchange Commission, in electronic form, the Company will promptly provide the
information electronically to the holders of the Notes at such time;

 

 

 

 

          (d) Notice of Default or Event of Default — promptly, and in any event
within five Business Days after a Responsible Officer having knowledge of the
existence of any Default or Event of Default, a written notice specifying the
nature and period of existence thereof and what action an Issuer or Subsidiary
Guarantor is taking or proposes to take with respect thereto;

 

 

 

 

          (e) ERISA Matters — promptly, and in any event within five Business
Days after a Responsible Officer has knowledge of any of the following, a
written notice setting forth the nature thereof and the action, if any, that an
Issuer, a Subsidiary Guarantor or an ERISA Affiliate proposes to take with
respect thereto:

 

 

 

 

 

          (i) with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof, or

16

--------------------------------------------------------------------------------




 

 

 

 

 

          (ii) the taking by the PBGC of steps to institute, or the threatening
by the PBGC of the institution of, proceedings under section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by any Issuer, a Subsidiary Guarantor or any ERISA Affiliate of a
notice from a Multiemployer Plan that such action has been taken by the PBGC
with respect to such Multiemployer Plan; or

 

 

 

 

 

          (iii) any event, transaction or condition that could result in the
incurrence of any liability by an Issuer, a Subsidiary Guarantor or any ERISA
Affiliate pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, or in the imposition
of any Lien on any of the rights, properties or assets of any Issuer, any
Subsidiary Guarantor or any ERISA Affiliate pursuant to Title I or IV of ERISA
or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, would
reasonably be expected to have a Material Adverse Effect; and

 

 

 

 

          (f) Information Required by Rule 144A — promptly, upon the request of
the holder of any Note, provide such holder, and any qualified institutional
buyer designated by such holder, such financial and other information as such
holder may reasonably determine to be necessary in order to permit compliance
with the information requirements of Rule 144A under the Securities Act in
connection with the resale of Notes, except at such times as any Issuer is
subject to and in compliance with the reporting requirements of section 13 or
15(d) of the Exchange Act. For the purpose of this clause (f), the term
“qualified institutional buyer” shall have the meaning specified in Rule 144A
under the Securities Act;

 

 

 

 

          (g) Requested Information — with reasonable promptness, such other
data and information relating to the business, operations, affairs, financial
condition, assets or properties of any Obligor or any of its Subsidiaries or
relating to the ability of any Obligor to perform its obligations under the
Financing Documents to which it is a party as from time to time may be
reasonably requested by any such holder of Notes.

 

 

 

 

7.2. Officer’s Certificate.

 

 

 

          Each set of financial statements delivered to a holder of Notes
pursuant to Section 7.1(a) or Section 7.1(b) shall be accompanied by a
certificate of a Senior Financial Officer setting forth:

 

 

 

 

          (a) Covenant Compliance — the information (including detailed
calculations) required in order to establish whether the Company was in
compliance with the requirements of Sections 10.3 through 10.7, inclusive, and
Section 10.9, during the quarterly or annual period covered by the statements
then being furnished (including with respect to each such Section, where
applicable, the calculations of the maximum or minimum amount, ratio or
percentage, as the case may be, permissible under the terms of such Sections,
and the calculation of the amount, ratio or percentage then in existence); and

17

--------------------------------------------------------------------------------




 

 

 

 

          (b) Event of Default — a statement that such officer has reviewed the
relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Company and its
Subsidiaries from the beginning of the quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists (including, without limitation, any
such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.

 

 

 

 

7.3. Inspection.

 

 

 

          The Issuers shall permit the representatives of each holder of Notes
that is an Institutional Investor:

 

 

 

 

          (a) No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the applicable
Issuer: (i) to visit the principal executive office of such Issuer, to discuss
the affairs, finances and accounts of such Issuer and its Subsidiaries with such
Issuer’s officers, and (ii) with the consent of such Issuer (which consent will
not be unreasonably withheld) to visit the other offices and properties of such
Issuer and each of its Subsidiaries, all at such reasonable times and as often
as may be reasonably requested in writing; and

 

 

 

 

          (b) Default — if a Default or Event of Default then exists, at the
expense of the Issuers to visit and inspect any of the offices or properties of
any Issuer or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision each Issuer
authorizes said accountants to discuss the affairs, finances and accounts of the
Issuers and their Subsidiaries), all at such times and as often as may be
requested.

 

 

 

8.

PREPAYMENT OF THE NOTES.

 

 

 

 

8.1. Required Prepayments.

 

 

 

          The outstanding principal amount, if any, of the Notes shall be repaid
by the Issuers, at par and without payment of the Make-Whole Amount or any
premium, on the stated maturity date thereof.

 

 

 

 

8.2. Optional Prepayments with Make-Whole Amount.

 

 

 

          The Issuers may, at their option, upon notice as provided below,
prepay at any time all, or from time to time any part of, the Notes (but if in
part, in an amount not less than $5,000,000 or such lesser amount as shall then
be outstanding), at 100% of the principal amount so prepaid, plus the Make-Whole
Amount determined for the prepayment date with respect to such principal

18

--------------------------------------------------------------------------------




 

 

 

amount. The Issuers will give each holder of Notes written notice of each
optional prepayment under this Section 8.2 not less than 30 days and not more
than 60 days prior to the date fixed for such prepayment. Each such notice shall
specify such date, the aggregate principal amount of the Notes to be prepaid on
such date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.5), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two Business Days prior to such prepayment, the
Issuers shall deliver to each holder of Notes a certificate of a Senior
Financial Officer specifying the calculation of such Make-Whole Amount as of the
specified prepayment date.

 

 

 

 

8.3. Prepayment of Notes Upon Change in Control.

 

 

 

 

          (a) Notice of Change in Control or Control Event. The Company will,
within five Business Days after any Responsible Officer has knowledge of the
occurrence of any Change in Control or Control Event, give written notice of
such Change in Control or Control Event to each holder of Notes. In the case
that a Change in Control has occurred, such notice shall contain and constitute
an offer to prepay Notes as described in subparagraph (b) of this Section 8.3
and shall be accompanied by the certificate described in subparagraph (e) of
this Section 8.3.

 

 

 

 

          (b) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.3 shall be an offer to prepay, in accordance
with and subject to this Section 8.3, all, but not less than all, of the Notes
held by each holder (in this case only, “holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on a date specified in such offer (the “Change in Control
Prepayment Date”) that is not less than 45 days and not more than 60 days after
the date of such offer (if the Change in Control Prepayment Date shall not be
specified in such offer, the Change in Control Prepayment Date shall be the 45th
day after the date of such offer).

 

 

 

 

          (c) Acceptance; Rejection. A holder of Notes may accept the offer to
prepay made pursuant to this Section 8.3 by causing a notice of such acceptance
to be delivered to the Company not more than 30 days after the date the written
offer notice referred to in subsection (a) of this Section 8.3 is given to the
holders of the Notes. A failure by a holder of Notes to respond to an offer to
prepay made pursuant to this Section 8.3 shall be deemed to constitute a
rejection of such offer by such holder.

 

 

 

 

          (d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the Change in Control Prepayment Date.
Each prepayment of Notes pursuant to this Section 8.3 shall be made on the
Change in Control Prepayment Date.

19

--------------------------------------------------------------------------------




 

 

 

 

          (e) Officer’s Certificate. Each offer to prepay the Notes pursuant to
this Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the proposed Change in Control Prepayment Date; (ii) that such offer is made
pursuant to this Section 8.3; (iii) the principal amount of each Note offered to
be prepaid; (iv) the interest that would be due on each Note offered to be
prepaid as of the Change in Control Prepayment Date; (v) that the conditions of
this Section 8.3 have been fulfilled; and (vi) in reasonable detail, the nature
and date of the Change in Control (including, if known, the name or names of the
Person or Persons acquiring control).

 

 

 

 

          (f) “Change in Control” Defined. A “Change in Control” shall occur if
any Person or group of Persons acting in concert, together with Affiliates
thereof, shall in the aggregate, directly or indirectly, control or own
(beneficially or otherwise) more than 50% of the issued and outstanding Voting
Stock of the Company at any time after the date of Closing or shall otherwise
have the ability to elect a majority of the members of the board of directors of
the Company.

 

 

 

 

          (g) “Control Event” Defined. “Control Event” means: (i) the execution
by the Company or any of its Subsidiaries or Affiliates of any agreement or
letter of intent with respect to any proposed transaction or event or series of
transactions or events which, individually or in the aggregate, may reasonably
be expected to result in a Change in Control, or (ii) the execution of any
written agreement which, when fully performed by the parties thereto, would
result in a Change in Control.

 

 

 

 

8.4. Offer to Prepay upon the Sale of Certain Assets.

 

 

 

 

          (a) Notice and Offer. In the event of any Debt Prepayment Application
under Section 10.3, the Obligors will, within ten (10) days of the occurrence of
the Transfer (a “Debt Prepayment Transfer”) in respect of which an offer to
prepay the Notes is being made to comply with the provisions for a Debt
Prepayment Application (as set forth in the definition thereof), give written
notice of such Debt Prepayment Transfer to each holder of Notes. Such written
notice shall contain, and such written notice shall constitute, an irrevocable
offer (the “Transfer Prepayment Offer”) to prepay, at the election of each
holder, a portion of the Notes held by such holder equal to such holder’s
Ratable Portion of the Net Proceeds in respect of such Debt Prepayment Transfer
on a date specified in such notice (the “Transfer Prepayment Date”) that is not
less than thirty (30) days and not more than sixty (60) days after the date of
such notice, together with interest on the amount to be so prepaid accrued to
the Transfer Prepayment Date. If the Transfer Prepayment Date shall not be
specified in such notice, the Transfer Prepayment Date shall be the fortieth
(40th) day after the date of such notice.

 

 

 

 

          (b) Acceptance and Payment. To accept such Transfer Prepayment Offer,
a holder of Notes shall cause a notice of such acceptance to be delivered to the
Company not later than twenty (20) days after the date of such written notice
from the Obligors, provided, that failure to accept such offer in writing within
twenty (20) days after the date of such written notice shall be deemed to
constitute a rejection of the Prepayment Offer. If so accepted by any holder of
a Note, such offered prepayment (equal to not less than

20

--------------------------------------------------------------------------------




 

 

 

 

 

such holder’s Ratable Portion of the Net Proceeds in respect of such Debt
Prepayment Transfer) shall be due and payable on the Transfer Prepayment Date.
Such offered prepayment shall be made at one hundred percent (100%) of the
principal amount of such Notes being so prepaid, together with interest on such
principal amount then being prepaid accrued to the Transfer Prepayment Date.

 

 

 

 

 

          (c) Officer’s Certificate. Each offer to prepay the Notes pursuant to
this Section 8.4 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying
(i) the Transfer Prepayment Date, (ii) the Net Proceeds in respect of the
applicable Debt Prepayment Transfer, (iii) that such offer is being made
pursuant to Section 8.4 and Section 10.3, (iv) the principal amount of each Note
offered to be prepaid, (v) the interest that would be due on each Note offered
to be prepaid, accrued to the Transfer Prepayment Date and (vi) in reasonable
detail, the nature of the Transfer giving rise to such Debt Prepayment Transfer
and certifying that no Default or Event of Default exists or would exist after
giving effect to the prepayment contemplated by such offer.

 

 

 

 

 

          (d) Notice Concerning Status of Holders of Notes. Promptly after each
Transfer Prepayment Date and the making of all prepayments contemplated on such
Transfer Prepayment Date under this Section 8.4 (and, in any event, within
thirty (30) days thereafter), the Company shall deliver to each holder of Notes
a certificate signed by a Senior Financial Officer of the Company containing a
list of the then current holders of Notes (together with their addresses) and
setting forth as to each such holder the outstanding principal amount of Notes
held by such holder at such time.

 

 

 

          8.5. Allocation of Partial Prepayments.

          In the case of each partial prepayment of the Notes pursuant to
Section 8.2, the principal amount of the Notes to be prepaid shall be allocated
among all of the Notes at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment, without regard to the Series of Notes.

          8.6. Maturity; Surrender, etc.

          In the case of each prepayment of Notes pursuant to this Section 8,
the principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any. From and after such date, unless the
Issuers shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Issuers and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.

          8.7. Purchase of Notes.

          No Issuer will, nor will any Issuer permit any Subsidiary or Affiliate
it controls to, purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding

21

--------------------------------------------------------------------------------



Notes except (a) upon the payment or prepayment of the Notes in accordance with
the terms of this Agreement and the Notes or (b) pursuant to an offer to
purchase (with identical information provided to, and upon the same terms for,
each holder of Notes at such time) made by the Issuers or an Affiliate pro rata
to the holders of all Notes at the time outstanding upon the same terms and
conditions. Any such offer shall provide each holder with sufficient information
to enable it to make an informed decision with respect to such offer, and shall
remain open for at least 14 Business Days, provided that an offer made pursuant
to clause (b) is not made concurrently with or as a condition to or in
consideration of or otherwise in connection with an amendment or waiver to this
Agreement. If the holders of more than 15% of the principal amount of the Notes
then outstanding accept such offer, the Company shall promptly notify the
remaining holders of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holder at least 10 Business Days from its receipt of
such notice to accept such offer. The Issuers will promptly cancel all Notes
acquired by any of them or any Affiliate pursuant to any payment, prepayment or
purchase of Notes pursuant to any provision of this Agreement and no Notes may
be issued in substitution or exchange for any such Notes.

          8.8. Make-Whole Amount.

          The term “Make-Whole Amount” means, with respect to any Note of any
Series, an amount equal to the excess, if any, of the Discounted Value of the
Remaining Scheduled Payments with respect to the Called Principal of such Note
of such Series over the amount of such Called Principal, provided that the
Make-Whole Amount may in no event be less than zero. For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings:

          “Called Principal” means, with respect to any Note of any Series, the
principal of such Note that is to be prepaid pursuant to Section 8.2 or has
become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.

          “Discounted Value” means, with respect to the Called Principal of any
Note of any Series, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on such Series of Notes is
payable) equal to the Reinvestment Yield with respect to such Called Principal.

          “Reinvestment Yield” means, with respect to the Called Principal of
any Note of any Series, 0.50% over the yield to maturity implied by (i) the
yields reported, as of 10:00 A.M. (New York City time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” on the Bloomberg Financial Market Service (or
such other display as may replace Page PX1 on Bloomberg Financial Market
Service) for the most recently issued actively traded on the run U.S. Treasury
securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date, or (ii) if such yields are not reported as
of such time or the yields reported as of such time are not ascertainable
(including by way of interpolation), the Treasury Constant Maturity Series
Yields reported, for the latest day for which such yields have been so reported
as of the second

22

--------------------------------------------------------------------------------



Business Day preceding the Settlement Date with respect to such Called
Principal, in Federal Reserve Statistical Release H.15 (519) (or any comparable
successor publication) for actively traded U.S. Treasury securities having a
constant maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date. Such implied yield will be determined, if necessary,
by (a) converting U.S. Treasury bill quotations to bond-equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between (1) the most recently issued actively traded on the run U.S. Treasury
security with the maturity closest to and greater than such Remaining Average
Life and (2) the most recently issued actively traded on the run U.S. Treasury
security with the maturity closest to and less than such Remaining Average Life.
The Reinvestment Yield will be rounded to two decimal places.

          “Remaining Average Life” means, with respect to any Called Principal
of any Series of Notes, the number of years (calculated to the nearest
one-twelfth year) obtained by dividing (i) such Called Principal into (ii) the
sum of the products obtained by multiplying (a) the principal component of each
Remaining Scheduled Payment with respect to such Called Principal by (b) the
number of years (calculated to the nearest one-twelfth year) that will elapse
between the Settlement Date with respect to such Called Principal and the
scheduled due date of such Remaining Scheduled Payment.

          “Remaining Scheduled Payments” means, with respect to the Called
Principal of any Note of any Series, all payments of such Called Principal and
interest thereon that would be due after the Settlement Date with respect to
such Called Principal if no payment of such Called Principal were made prior to
its scheduled due date, provided that if such Settlement Date is not a date on
which interest payments are due to be made under the terms of the Notes of such
Series, then the amount of the next succeeding scheduled interest payment will
be reduced by the amount of interest accrued to such Settlement Date and
required to be paid on such Settlement Date pursuant to Section 8.2 or Section
12.1.

          “Settlement Date” means, with respect to the Called Principal of any
Note of any Series, the date on which such Called Principal is to be prepaid
pursuant to Section 8.2 or has become or is declared to be immediately due and
payable pursuant to Section 12.1, as the context requires.

          In the event that the Issuers shall incorrectly compute any Make-Whole
Amount payable in connection with any Note to be prepaid, no Issuer nor any
holder of any Note shall be bound by such incorrect computation, but instead,
shall be entitled to receive an amount equal to the correct Make-Whole Amount
(or a refund, in the case of the Issuers), as the case may be, computed in
compliance with the terms of this Agreement.

 

 

9.

AFFIRMATIVE COVENANTS.

          Each of the Issuers covenants that so long as any of the Notes are
outstanding:

          9.1. Compliance with Law.

          Each of the Issuers will and will cause each of their Subsidiaries to
comply with all laws, ordinances or governmental rules or regulations to which
each of them is subject, including, without limitation, Environmental Laws and
the laws and regulations referred to in Section 5.16, and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other

23

--------------------------------------------------------------------------------



governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations would not reasonably be expected, individually or in the
aggregate, to have a materially adverse effect on the business, operations,
affairs, financial condition, properties or assets of the Issuers and their
Subsidiaries, taken as a whole.

          9.2. Insurance.

          Each of the Issuers will and will cause each of their Subsidiaries to
maintain, with financially sound and reputable insurers, insurance with respect
to their respective properties and businesses against such casualties and
contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated.

          9.3. Maintenance of Properties.

          Each of the Issuers will and will cause each of their Subsidiaries to
maintain and keep, or cause to be maintained and kept, their respective
properties in good repair, working order and condition (other than ordinary wear
and tear), so that the business carried on in connection therewith may be
properly conducted at all times, provided that this Section shall not prevent
any Issuer or any of its Subsidiaries from discontinuing the operation and the
maintenance of any of its properties if such discontinuance is desirable in the
conduct of its business and the Issuers have concluded that such discontinuance
would not, individually or in the aggregate, have a materially adverse effect on
the business, operations, affairs, financial condition, properties or assets of
the Issuers and their Subsidiaries, taken as a whole.

          9.4. Payment of Taxes.

          Each of the Issuers will and will cause each of their Subsidiaries to
file all income tax or similar tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
payable by any of them, to the extent such taxes and assessments have become due
and payable and before they have become delinquent and claims for which sums
have become due and payable that have or might become a Lien on properties or
assets of any Issuer or any Subsidiary, provided that none of the Issuers or any
of their Subsidiaries need pay any such tax or assessment or claim if (a) the
amount, applicability or validity thereof is contested by such Issuer or such
Subsidiary on a timely basis in good faith and in appropriate proceedings, and
such Issuer or such Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of such Issuer or such Subsidiary or (b) the
nonpayment of all such taxes, assessments and claims in the aggregate would not
reasonably be expected to have a materially adverse effect on the business,
operations, affairs, financial condition, properties or assets of the Issuers
and their Subsidiaries, taken as a whole.

24

--------------------------------------------------------------------------------



          9.5. Corporate Existence, etc.

          Each of the Issuers will at all times preserve and keep in full force
and effect its corporate or limited liability company, as applicable, existence.
Subject to Sections 10.2 and 10.3, each of the Issuers will at all times
preserve and keep in full force and effect the corporate existence of each of
its Subsidiaries (unless merged into the Company or another Subsidiary) and all
rights and franchises of the Issuers and their Subsidiaries unless, in the good
faith judgment of such Issuer, the termination of or failure to preserve and
keep in full force and effect such corporate existence, right or franchise would
not, individually or in the aggregate, have a materially adverse effect on the
business, operations, affairs, financial condition, properties or assets of the
Issuers and their Subsidiaries, taken as a whole.

          9.6. Additional Subsidiary Guarantors.

          The Company will cause (a) each Person which is or becomes a Material
Subsidiary or which is designated by the Company as a “Material Subsidiary”
pursuant to Section 10.9 and (b) each entity that guarantees or becomes
obligated with respect to the obligations of the Company or any other Subsidiary
under any Principal Credit Facility to become a Subsidiary Guarantor on a joint
and several basis with all other Subsidiary Guarantors under the Subsidiary
Guarantee as promptly as practicable after (but in any event within 90 days of)
the date such Person first satisfies the foregoing criteria in clauses (a) or
(b) above, by causing such Subsidiary to execute and deliver to the holders of
the Notes an accession agreement to the Subsidiary Guarantee in the form
attached to the Subsidiary Guarantee, together with all documents and opinions
which the Required Holders may reasonably request relating to the existence of
such Subsidiary, the corporate or other authority for and the validity of the
Subsidiary Guarantee, and any other matters reasonably determined by the
Required Holders to be relevant thereto, all in form and substance reasonably
satisfactory to the Required Holders; provided, that with respect to clause (a)
above only, any such Person which is a Foreign Subsidiary will not be required
to become a Subsidiary Guarantor if becoming a Subsidiary Guarantor would result
in adverse tax consequences to the Company and its Subsidiaries.

 

 

10.

NEGATIVE COVENANTS.

          Each of the Issuers covenants that so long as any of the Notes are
outstanding.

          10.1. Transactions with Affiliates.

          No Issuer will, and no Issuer will permit any Subsidiary to, enter
into directly or indirectly any Material transaction or Material group of
related transactions (including without limitation the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any
Affiliate (other than the Company or another Subsidiary), except pursuant to the
reasonable requirements of the Company’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Company or such Subsidiary
than would be obtainable in a comparable arm’s length transaction with a Person
not an Affiliate.

25

--------------------------------------------------------------------------------



          10.2. Mergers and Consolidations.

          No Issuer will, nor will it permit any Subsidiary Guarantor to,
consolidate with or merge with any other Person or convey, transfer, sell or
lease all or substantially all of its assets in a single transaction or series
of transactions to any Person unless:

 

 

 

          (a) the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer, sale or lease all or
substantially all of the assets of such Issuer or such Subsidiary Guarantor, as
the case may be (the “Successor Corporation”), shall be a solvent corporation or
limited liability company organized and existing under the laws of the United
States or any State thereof (including the District of Columbia), and (i) except
for any such transaction involving only Issuers and/or only Subsidiary
Guarantors or any such transaction where an Issuer and/or Subsidiary Guarantor
is the Successor Corporation of any such transaction, such corporation or
limited liability company shall have executed and delivered to each holder of
any Notes its assumption of the due and punctual performance and observance of
each covenant and condition of such Obligor under the applicable Financing
Documents in form and substance satisfactory to the Required Holders and (ii)
shall have caused to be delivered to each holder of any Notes an opinion
reasonably satisfactory to the Required Holders of nationally recognized
independent counsel, or other independent counsel reasonably satisfactory to the
Required Holders, to the effect that all agreements or instruments effecting
such assumption are enforceable in accordance with their respective terms
(except as such enforceability may be limited by (x) bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (y) general principles of equity) and comply
with the terms hereof; and

 

 

 

          (b) immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing and the Company shall
have delivered to each holder of the Notes computations evidencing, on a pro
forma basis, as if such transaction had occurred the day before the last day of
the most recently ended fiscal quarter, compliance (on consolidated basis) with
Section 10.3, Section 10.4, Section 10.5, Section 10.6, Section 10.7 and Section
10.9.

          No such conveyance, transfer, sale or lease of all or substantially
all of the assets of any Obligor shall have the effect of releasing such Obligor
or any Successor Corporation that shall theretofore have become such in the
manner prescribed in this Section 10.2 from its liability under the applicable
Financing Documents.

          10.3. Sale of Assets.

          No Issuer will nor will any Issuer permit any Subsidiary to make any
Asset Disposition unless:

26

--------------------------------------------------------------------------------




 

 

 

          (a) in the good faith opinion of the Company, the Asset Disposition is
in exchange for consideration having a Fair Market Value at least equal to that
of the property exchanged and is in the best interest of the Company or such
Subsidiary;

 

 

 

          (b) immediately after giving effect to the Asset Disposition, no
Default or Event of Default would exist; and

 

 

 

          (c) immediately after giving effect to the Asset Disposition, the
Disposition Value of all property that was the subject of any Asset Disposition
occurring during the 365 consecutive day period ending on and including the date
of such Asset Disposition would not exceed 10% of Consolidated Total Assets
determined as of the end of the then most recently ended fiscal quarter of the
Company.

          If the Net Proceeds arising from any Transfer are applied to a Debt
Prepayment Application or a Property Reinvestment Application within 365 days
after such Transfer, then such Transfer, only for the purpose of determining
compliance with subsection (c) of this Section 10.3 as of any date, shall be
deemed not to be an Asset Disposition as of the date of such application.

          10.4. Limitation on Consolidated Debt.

          The Company will not permit the ratio of Consolidated Debt to
Consolidated Total Capitalization, in each case as of the last day of each
fiscal quarter of the Company, to be greater than 0.60 to 1.00.

          10.5. Limitation on Priority Debt.

          The Company will not at any time permit Priority Debt to exceed 25% of
Consolidated Net Worth (determined as of the last day of the most recently ended
fiscal quarter of the Company).

          10.6. Minimum Consolidated Net Worth.

          The Company will not, at any time, permit Consolidated Net Worth to be
less than the sum of (a) $692,084,000, plus (b) an amount equal to 50% of its
aggregate Consolidated Net Income (but only if a positive number) for each
completed fiscal quarter of the Company at such time ending on or after
September 30, 2011.

          10.7. Limitation on Liens.

          No Issuer will, nor will any Issuer permit any Subsidiary to, directly
or indirectly create, incur, assume or permit to exist any Lien on or with
respect to any property or assets (including, without limitation, any document
or instrument in respect of goods or accounts receivable) of any Issuer or any
Subsidiary whether now owned or held or hereafter acquired, or any income or
profits therefrom, or assign or otherwise convey any right to receive income or
profits except for the following:

27

--------------------------------------------------------------------------------




 

 

 

 

 

 

          (a) Liens for taxes, assessments or other governmental charges which
are not yet due and payable or the payment of which is not at the time required
by Section 9.4;

 

 

 

 

 

 

          (b) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other similar Liens, in each case, incurred in the
ordinary course of business for sums not yet due and payable or the payment of
which is not at the time required by Section 9.4;

 

 

 

 

 

 

          (c) Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business or the ownership of properties and
assets (i) in connection with workers’ compensation, unemployment insurance and
other types of social security or retirement benefits, or (ii) to secure (or to
obtain letters of credit that secure) the performance of tenders, statutory
obligations, surety bonds, appeal bonds, bids, leases (other than Capital
Leases), performance bonds, purchase, construction or sales contracts and other
similar obligations, in each case not incurred or made in connection with the
borrowing of money, the obtaining of advances or credit or the payment of the
deferred purchase price of property;

 

 

 

 

 

 

          (d) Liens resulting from judgments, unless such judgments are not,
within 90 days, discharged or stayed pending appeal, or shall not have been
discharged within 90 days after the expiration of any such stay;

 

 

 

 

 

 

          (e) Liens on property or assets of any Issuer securing Debt of a
Subsidiary owed to the Company or to a Wholly-Owned Subsidiary;

 

 

 

 

 

 

          (f) Liens in existence at Closing and securing the Debt of the Company
and its Subsidiaries as set forth in Schedule 5.15;

 

 

 

 

 

 

          (g) minor survey exceptions and the like which do not materially
detract from the value of such property;

 

 

 

 

 

 

          (h) Leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to, and not interfering with, the ownership of property or assets or the
ordinary conduct of any Issuer’s or any of its Subsidiaries’ businesses,
provided that such Liens do not, in the aggregate, materially detract from the
value of such property;

 

 

 

 

 

 

          (i) Liens securing any obligations of a Person existing at the time
such Person becomes a Subsidiary or is merged into or consolidated with the
Company or a Subsidiary or Liens on an asset existing at the time such asset
shall have first been acquired by the Company or any Subsidiary, provided that
(i) such Liens shall not extend to or cover any property other than the property
subject to such Liens immediately prior to such time, (ii) such Liens shall not
have been created in contemplation of such merger, consolidation or acquisition
or such Person becoming a Subsidiary, and (iii) the principal amount of the
obligations secured by such Liens is not increased after such time;

28

--------------------------------------------------------------------------------




 

 

 

 

 

 

          (j) any Lien created on tangible personal property (or any improvement
thereon) to secure all or any part of the purchase price or cost of
construction, improvement or development of such tangible personal property (or
any improvement thereon), or to secure Debt incurred or assumed to pay all or
any part of the purchase price or the cost of construction of tangible personal
property (or any improvement thereon) acquired or constructed by the Company or
any Subsidiary after the date of the Closing, provided that

 

 

 

 

 

 

 

          (i) the principal amount of the Debt secured by any such Lien shall at
no time exceed an amount equal to the lesser of (A) the cost to the Company or
such Subsidiary of the property (or improvement thereon) so acquired or
constructed and (B) the Fair Market Value (as determined in good faith by a
Responsible Officer of such Person) of such property and any improvements
thereon at the time of such acquisition or construction;

 

 

 

 

 

 

 

          (ii) each such Lien shall extend solely to the item or items of
property (or improvement thereon) so acquired or constructed and, if required by
the terms of the instrument originally creating such Lien, other property (or
improvement thereon) which is an improvement to or is acquired for specific use
in connection with such acquired or constructed property (or improvement
thereon); and

 

 

 

 

 

 

 

          (iii) any such Lien shall be created contemporaneously with, or within
180 days after, the acquisition or construction of such property (or improvement
thereon);

 

 

 

 

 

 

          (k) any Lien renewing, extending or refunding Liens permitted by
paragraphs (i) and (j) of this Section 10.7, provided that (i) the principal
amount of the Debt secured by such Lien immediately prior to such renewal,
extension or refunding is not increased or the maturity thereof reduced, (ii)
such Lien is not extended to any other property, and (iii) immediately after
such extension, renewal, or refunding, no Default or Event of Default would
exist;

 

 

 

 

 

 

          (l) customary rights of setoff upon deposit accounts and securities
accounts of cash in favor of banks or other depository institutions and
securities intermediaries; provided that (i) such deposit account or securities
account is not a dedicated cash or securities collateral account and is not
subject to restrictions against access by the Company or any of its Subsidiaries
owning the affected deposit or securities account or other funds maintained with
a creditor depository institution, and (ii) such deposit account or securities
account does not provide collateral to the depository institution or securities
intermediary;

 

 

 

 

 

 

          (m) Liens arising under cash management pooling arrangements entered
into in the ordinary course of business; and

 

 

 

 

 

 

          (n) Liens not otherwise permitted by subsections (a) through (m)
above, provided that Priority Debt shall not at any time exceed 25% of
Consolidated Net Worth (determined as of the end of the most recently ended
fiscal quarter of the

29

--------------------------------------------------------------------------------




 

 

 

 

 

 

Company for which financial statements have been provided), provided, further,
notwithstanding the foregoing, that no Lien created pursuant this Section
10.7(n) shall secure Debt owing under any Principal Credit Facility unless and
until the Notes are equally and ratably secured by all property subject to such
Lien, in each case pursuant to documentation reasonably satisfactory to the
Required Holders.

          10.8. Nature of Business.

          No Issuer will, nor will any Issuer permit any Subsidiary to, engage
to any substantial extent in any business, if as a result, when taken as a whole
together with the other Issuers and their Subsidiaries, the general nature of
their businesses would be substantially changed from the general nature of their
businesses engaged in at Closing as described in the Memorandum.

          10.9. Material Subsidiaries.

          The Company will not permit the total assets of all Material
Subsidiaries and the Company to be less than 90% of the Consolidated Total
Assets as of the end of the most recently completed fiscal quarter for which
financial information is available, determined in accordance with GAAP;
provided, that the Company shall have the right to designate any of its
Subsidiaries that is not then a Material Subsidiary as a Material Subsidiary
(regardless of whether it meets the requirements set forth in the definition of
such term) in order to comply with the provisions set forth in this Section, so
long as such designation is made no later than the last day for delivery of a
compliance certificate pursuant to Section 7.2(a) for the fiscal quarter for
which such designation is made.

          10.10. Terrorism Sanctions Regulations.

          The Company will not and will not permit any Affiliated Entity to (a)
become an OFAC Listed Person or (b) have any investments in, or engage in any
dealings or transactions with, any Blocked Person.

 

 

11.

EVENTS OF DEFAULT.

          An “Event of Default” shall exist if any of the following conditions
or events shall occur and be continuing:

 

 

 

 

          (a) any Issuer defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

 

 

 

 

          (b) any Issuer defaults in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or

 

 

 

 

          (c) any Issuer defaults in the performance of or compliance with any
term contained in Section 9.6 or Section 10 and such default is not remedied
within five Business Days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Company receiving
written notice of such

30

--------------------------------------------------------------------------------




 

 

 

 

default from any holder of a Note (any such written notice to be identified as a
“notice of default” and to refer specifically to this paragraph (c) of Section
11); or

 

 

 

 

          (d) any Issuer defaults in the performance of or compliance with any
term contained herein (other than those referred to in paragraphs (a), (b) and
(c) of this Section 11) and such default is not remedied within 30 days after
the earlier of (i) a Responsible Officer obtaining actual knowledge of such
default and (ii) the Company receiving written notice of such default from any
holder of a Note (any such written notice to be identified as a “notice of
default” and to refer specifically to this paragraph (d) of Section 11); or

 

 

 

 

          (e) any representation or warranty made in writing by or on behalf of
any Obligor or by any officer of such Obligor in any Financing Document or in
any writing furnished in connection with the transactions contemplated hereby
proves to have been false or incorrect in any material respect on the date as of
which made; or

 

 

 

 

          (f) (i) any Issuer or any Material Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Debt that is outstanding in an
aggregate principal amount of at least $20,000,000 beyond any period of grace
provided with respect thereto, or (ii) any Issuer or any Material Subsidiary is
in default in the performance of or compliance with any term of any evidence of
any Debt in an aggregate outstanding principal amount of at least $20,000,000 or
of any mortgage, indenture or other agreement relating thereto or any other
condition exists, and as a consequence of such default or condition such Debt
has become, or has been declared due and payable before its stated maturity or
before its regularly scheduled dates of payment; or

 

 

 

 

          (g) any Issuer or any Material Subsidiary (i) is generally not paying,
or admits in writing its inability to pay, its debts as they become due, (ii)
files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate or similar
action for the purpose of any of the foregoing; or

 

 

 

 

          (h) a court or governmental authority of competent jurisdiction enters
an order appointing, without consent by any Issuer or any Material Subsidiary, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of any Issuer or any Material Subsidiary, or any such
petition shall be filed against any

31

--------------------------------------------------------------------------------




 

 

 

 

Issuer or any Material Subsidiary and such petition shall not be dismissed
within 90 days; or

 

 

 

 

          (i) a final judgment or judgments for the payment of money aggregating
in excess of $20,000,000 are rendered against one or more of the Issuers and any
of their Material Subsidiaries and which judgments are not, within 90 days after
entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within 90 days after the expiration of such stay; or

 

 

 

 

          (j) any Subsidiary Guarantor fails or neglects to observe, perform or
comply with any term, provision, condition, covenant, warranty or representation
contained in the Subsidiary Guarantee; or

 

 

 

 

          (k) if (i) any Plan shall fail to satisfy the minimum funding
standards of ERISA or the Code for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under section 412 of the Code, (ii) a notice of intent to terminate any Plan
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under ERISA section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Issuers or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV of ERISA, shall exceed $80,000,000, (iv) any Issuer,
any Material Subsidiary or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans, or (v) any Issuer or any ERISA Affiliate withdraws from any Multiemployer
Plan, and any such event or events described in clauses (i) through (v) above,
either individually or together with any other such event or events, would
reasonably be expected to have a Material Adverse Effect; or

 

 

 

 

          (l) the Subsidiary Guarantee is not or ceases to be effective or is
alleged by any Obligor to be ineffective for any reason.

As used in Section 11(k), the term “employee benefit plan” shall have the
meaning assigned to such term in section 3 of ERISA.

 

 

12.

REMEDIES ON DEFAULT, ETC.

          12.1. Acceleration.

 

 

 

          (a) If an Event of Default with respect to the Company described in
Section 11(g) or 11(h) (other than an Event of Default described in clause (i)
of Section 11(g) or described in clause (vi) of paragraph (g) by virtue of the
fact that such clause encompasses clause (i) of Section 11(g)) has occurred, all
the Notes then outstanding shall automatically become immediately due and
payable.

32

--------------------------------------------------------------------------------




 

 

 

          (b) If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.

 

 

 

          (c) If any Event of Default described in Section 11(a) or 11(b) has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. Each of the Issuers
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Issuers
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Issuers in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

          12.2. Other Remedies.

          If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein, in any Note or in the
Subsidiary Guarantee, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.

          12.3. Rescission.

          At any time after any Notes have been declared due and payable
pursuant to clause (b) or (c) of Section 12.1, the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the Notes
of any Series, at the Default Rate for such Series, (b) all Events of Default
and Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17, and (c) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to the Notes. No rescission and annulment
under this Section 12.3 will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.

33

--------------------------------------------------------------------------------



          12.4. No Waivers or Election of Remedies, Expenses, etc.

          No course of dealing and no delay on the part of any holder of any
Note in exercising any right, power or remedy shall operate as a waiver thereof
or otherwise prejudice such holder’s rights, powers or remedies. No right, power
or remedy conferred by this Agreement, the Subsidiary Guarantee or by any Note
upon any holder thereof shall be exclusive of any other right, power or remedy
referred to herein or therein or now or hereafter available at law, in equity,
by statute or otherwise. Without limiting the obligations of the Issuers under
Section 15, the Issuers will pay to the holder of each Note on demand such
further amount as shall be sufficient to cover all costs and expenses of such
holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable attorneys’ fees, expenses and
disbursements.

 

 

13.

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

          13.1. Registration of Notes.

          The Company shall keep at its principal executive office a register
for the registration and registration of transfers of Notes. The name and
address of each holder of one or more Notes, each transfer thereof and the name
and address of each transferee of one or more Notes shall be registered in such
register. Prior to due presentment for registration of transfer, the Person in
whose name any Note shall be registered shall be deemed and treated as the owner
and holder thereof for all purposes hereof, and the Company shall not be
affected by any notice or knowledge to the contrary. The Company shall give to
any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.

          13.2. Transfer and Exchange of Notes.

          Upon surrender of any Note at the principal executive office of the
Company for registration of transfer or exchange (and in the case of a surrender
for registration of transfer, duly endorsed or accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
its attorney duly authorized in writing and accompanied by the address for
notices of each transferee of such Note or part thereof), the Issuers shall
execute and deliver, at the Issuers’ expense (except as provided below), one or
more new Notes of such Series (as requested by the holder thereof) in exchange
therefor, in an aggregate principal amount equal to the unpaid principal amount
of the surrendered Note and each bearing the same legend as appears on the
surrendered Note provided, however, that the Company shall not be required to
execute any new Note, or register the transfer of any Note, to a transferee who
is a Competitor of any Obligor. Each such new Note shall be payable to such
Person as such holder may request and shall be substantially in the form of such
Note for such Series as set forth in Exhibit 1.1(a) or Exhibit 1.1(b), as
applicable. Each such new Note shall be dated and bear interest from the date to
which interest shall have been paid on the surrendered Note or dated the date of
the surrendered Note if no interest shall have been paid thereon. The Issuers
may require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $250,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of

34

--------------------------------------------------------------------------------



Notes, one Note may be in a denomination of less than $250,000. Each holder that
transfers Notes shall be deemed to have represented and warranted to the Issuers
that such transfer has been effected in compliance with applicable securities
laws. Any transferee, by its acceptance of a Note registered in its name (or the
name of its nominee), shall be deemed to have made the representation set forth
in Section 6 hereof and shall have agreed to abide by the provisions of Section
20 hereof.

          13.3. Replacement of Notes.

          Upon receipt by the Company of evidence reasonably satisfactory to it
of the ownership of and the loss, theft, destruction or mutilation of any Note
(which evidence shall be, in the case of an Institutional Investor, notice from
such Institutional Investor of such ownership and such loss, theft, destruction
or mutilation), and

 

 

 

          (a) in the case of loss, theft or destruction, of an executed
certificate of loss including an indemnity reasonably satisfactory to it
(provided that if the holder of such Note is, or is a nominee for, an original
purchaser or another holder of a Note with a minimum net worth of at least
$50,000,000, such Person’s own unsecured agreement of indemnity shall be deemed
to be satisfactory), or

 

 

 

          (b) in the case of mutilation, upon surrender and cancellation
thereof,

the Issuers at their own expense shall execute and deliver, in lieu thereof, a
new Note of the same Series, dated and bearing interest from the date to which
interest shall have been paid on such lost, stolen, destroyed or mutilated Note
or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon, bearing the same legend as appears on
such lost, stolen, destroyed or mutilated Note.

 

 

14.

PAYMENTS ON NOTES.

          14.1. Place of Payment.

          Subject to Section 14.2, payments of principal, Make-Whole Amount, if
any, and interest becoming due and payable on the Notes shall be made in
Parsippany, New Jersey at the principal office of the Company in such
jurisdiction. The Issuers may at any time, by notice to each holder of a Note,
change the place of payment of the Notes so long as such place of payment shall
be either the principal office of the Company in the United States or the
principal office of a bank or trust company in the United States.

          14.2. Home Office Payment.

          So long as any Purchaser or its nominee shall be the holder of any
Note, and notwithstanding anything contained in Section 14.1 or in such Note to
the contrary, the Issuers will pay all sums becoming due on such Note for
principal, Make-Whole Amount, if any, and interest by the method and at the
address specified for such purpose opposite such Purchaser’s name in Schedule A,
or by such other method or at such other address as such Purchaser shall have
from time to time specified to the Issuers in writing for such purpose, without
the presentation or surrender of such Note or the making of any notation
thereon, except that upon

35

--------------------------------------------------------------------------------



written request of the Issuers made concurrently with or reasonably promptly
after payment or prepayment in full of any Note, such Purchaser shall surrender
such Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Issuers pursuant to Section 14.1. Prior to any sale
or other disposition of any Note held by any Purchaser or its nominee such
Purchaser will, at its election, either endorse thereon the amount of principal
paid thereon and the last date to which interest has been paid thereon or
surrender such Note to the Company in exchange for a new Note or Notes pursuant
to Section 13.2. The Issuers will afford the benefits of this Section 14.2 to
any Institutional Investor that is the direct or indirect transferee of any Note
purchased by such Purchaser under this Agreement and that has made the same
agreement relating to such Note as such Purchaser have made in this Section
14.2.

          14.3. Status of Purchasers.

 

 

 

 

          (a) Any Purchaser or holder of Notes that is a “United States person”
within the meaning of § 7701(a)(30) of the Code shall deliver to the Company
copies of executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable laws and reasonably
requested by the Company as will enable the Company to determine whether or not
such Purchaser or holder of Notes is subject to backup withholding or
information reporting requirements under the Code.

 

 

 

 

          (b) Each Purchaser or holder of Notes that is not a “United States
person” within the meaning of § 7701(a)(30) of the Code (a “foreign Purchaser”)
and that is entitled to an exemption from or reduction of any United States
withholding tax (including each participant that acquired a participation from a
foreign Purchaser) shall deliver to the Company (or, in the case of a
participant, to the Purchaser or holder of Notes from which the related
participation shall have been purchased) in such number of copies as shall be
reasonably requested by the recipient on or prior to the date on which such
foreign Purchaser becomes a holder of a Note (or on or prior to the date on
which such participant acquires its participation from a Purchaser or a holder
of Notes) (and from time to time thereafter upon the reasonable request of the
Company or when a lapse in time or a change in circumstance renders the prior
certificates obsolete), but only if such foreign Purchaser is legally entitled
to do so, whichever of the following is applicable:

 

 

 

 

 

          (i) executed originals of Internal Revenue Service Form W 8BEN, W 8ECI
or W 8IMY and any required supporting documentation (or any successor or other
applicable form prescribed by the IRS certifying as to such Purchaser’s or such
holder’s entitlement to a reduction of or complete exemption from United States
withholding tax),

 

 

 

 

 

          (ii) in the case of a foreign Purchaser claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such foreign Purchaser is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “ten percent shareholder”
of the Company

36

--------------------------------------------------------------------------------




 

 

 

 

 

within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y)
executed originals of Internal Revenue Service Form W-8BEN, or

 

 

 

 

 

          (iii) executed originals of any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in United States
Federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit the Company to
determine the withholding or deduction required to be made.

 

 

 

 

          (c) If a payment made to a Purchaser or holder of Notes hereunder
would be subject to U.S. federal withholding Tax imposed by FATCA if such
Purchaser or such holder of Notes were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Purchaser or such holder of Notes
shall deliver to the Company, at the time or times prescribed by law and at such
time or times reasonably requested by the Company, such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Company as
may be necessary for the Company to comply with its obligations under FATCA, to
determine that such Purchaser or holder of Notes has or has not complied with
such Purchaser’s or such holder’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.

 

 

 

 

          (d) Each Purchaser and each holder of Notes shall promptly notify the
Company of any change in circumstances which would modify or render invalid any
such claimed exemption or reduction.


 

 

15.

EXPENSES, ETC.

          15.1. Transaction Expenses.

          Whether or not the transactions contemplated hereby are consummated,
the Issuers will pay all costs and expenses (including reasonable attorneys’
fees of a special counsel and, if reasonably required, local or other counsel)
incurred by each Purchaser or holder of a Note in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of this Agreement, the Subsidiary Guarantee or the Notes (whether or
not such amendment, waiver or consent becomes effective), including, without
limitation: (a) the costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this
Agreement, the Subsidiary Guarantee or the Notes or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with this Agreement, the Subsidiary Guarantee or the Notes, or by
reason of being a holder of any Note, and (b) the costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of any Obligor or any Subsidiary or in connection with any work-out
or restructuring of the transactions contemplated hereby, by the Notes and the
Subsidiary Guarantee, provided, however, that the Issuers shall only be liable
under this Section 15.1 for the reasonable attorney’s fees of a single special
counsel and, if reasonably required, a

37

--------------------------------------------------------------------------------



single local counsel in each jurisdiction where any Issuer or Subsidiary
Guarantor conducts business, in each case acting on behalf of the holders of
Notes as a group, unless, in the reasonable judgment of any holder of Notes a
conflict exists between such holder of Notes and any other holder of Notes, in
which event the Issuers shall be obligated to pay the fees and expenses of such
additional counsel or counsels as shall be necessary to eliminate such conflict.
The Issuers will pay, and will save each Purchaser and each other holder of a
Note harmless from, all claims in respect of any fees, costs or expenses if any,
of brokers and finders (other than those retained by any Purchaser).

          15.2. Survival.

          The joint and several obligations of the Issuers under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, the Notes or the Subsidiary
Guarantee, and the termination of this Agreement.

 

 

16.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

          All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by any Purchaser or any holder of any Note or portion thereof or interest
therein and shall expire upon the payment in full of all amounts in respect of
the Notes, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Issuers pursuant to this Agreement
shall be deemed representations and warranties of the Issuers under this
Agreement. Subject to the preceding sentence, this Agreement, the Subsidiary
Guarantee and the Notes embody the entire agreement and understanding between
each Purchaser and the Issuers and supersede all prior agreements and
understandings relating to the subject matter hereof.

 

 

17.

AMENDMENT AND WAIVER.

          17.1. Requirements.

          This Agreement and the Notes may be amended, and the observance of any
term hereof or of the Notes may be waived (either retroactively or
prospectively), with (and only with) the written consent of the Issuers and the
Required Holders, except that (a) no amendment or waiver of any of the
provisions of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used therein), will be effective as to any holder unless consented to
by such holder in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on, the Notes, (ii) change the percentage
of the principal amount of the Notes the holders of which are required to
consent to any such amendment or waiver, or (iii) amend any of Sections 8,
11(a), 11(b), 12, 17 or 20.

38

--------------------------------------------------------------------------------



          17.2. Solicitation of Holders of Notes.

 

 

 

          (a) Solicitation. The Issuers will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof, the Subsidiary Guarantee or of the Notes. The Issuers will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 17 to each holder of
outstanding Notes promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.

 

 

 

          (b) Payment. The Issuers will not directly or indirectly pay or cause
to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security, or other right or preferred
treatment, to any holder of Notes as consideration for or as an inducement to
the entering into by any holder of Notes of any waiver or amendment of any of
the terms and provisions hereof, of the Notes or of the Subsidiary Guarantee
unless such remuneration is concurrently paid, or security is concurrently
granted, on the same terms, ratably to each holder of Notes then outstanding
even if such holder did not consent to such waiver or amendment.

 

 

 

          (c) Consent in Contemplation of Transfer. Any consent made pursuant to
this Section 17.2 by the holder of any Note that has transferred or has agreed
to transfer such Note to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such transferring holder.

          17.3. Binding Effect, etc.

          Any amendment or waiver consented to as provided in this Section 17
applies equally to all holders of Notes and is binding upon them and upon each
future holder of any Note and upon the Issuers without regard to whether such
Note has been marked to indicate such amendment or waiver. No such amendment or
waiver will extend to or affect any obligation, covenant, agreement, Default or
Event of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between any Issuer and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
“Agreement” and references thereto shall mean this Agreement as it may from time
to time be amended or supplemented.

          17.4. Notes held by the Issuers, etc.

          Solely for the purpose of determining whether the holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
approved or consented to any

39

--------------------------------------------------------------------------------



amendment, waiver or consent to be given under this Agreement, the Subsidiary
Guarantee or the Notes, or have directed the taking of any action provided
herein, in the Subsidiary Guarantee or in the Notes to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by any of
the Issuers or any of their Affiliates shall be deemed not to be outstanding.

 

 

18.

NOTICES.

          All notices and communications provided for hereunder shall be in
writing and sent (a) by telecopy if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or (b) by registered or certified mail with return receipt
requested (postage prepaid), or (c) by a recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:

 

 

 

          (i) if to any Purchaser or its nominee, to such Purchaser or its
nominee at the address specified for such communications in Schedule A, or at
such other address as such Purchaser or its nominee shall have specified to the
Issuers in writing,

 

 

 

          (ii) if to any other holder of any Note, to such holder at such
address as such other holder shall have specified to the Issuers in writing, or

 

 

 

          (iii) if to any Issuer, at its address set forth at the beginning
hereof to the attention of Marc O’Casal, telecopier: (973) 597-4797, or at such
other address as such Issuer shall have specified to the holder of each Note in
writing.

A courtesy copy of any notices sent to any Purchasers and/or any holders of
Notes shall also be sent to Bingham McCutchen LLP, One State Street, Hartford,
Connecticut 06103 to the attention of Daniel I. Papermaster, Esq., telecopier:
(860) 240-2800. Notices under this Section 18 will be deemed given only when
actually received.

 

 

19.

REPRODUCTION OF DOCUMENTS.

          This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to the Purchasers, may be
reproduced by the Purchasers by any photographic, photostatic, microfilm,
microcard, miniature photographic or other similar process and the Purchasers
may destroy any original document so reproduced. The Issuers agree and stipulate
that, to the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit any
Issuer or any other holder of Notes from contesting any such reproduction to the
same extent that it could contest the original, or from introducing evidence to
demonstrate the inaccuracy of any such reproduction.

40

--------------------------------------------------------------------------------




 

 

20.

CONFIDENTIAL INFORMATION.

          For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure, (b)
subsequently becomes publicly known through no act or omission by such Purchaser
or any person acting on its behalf, (c) otherwise becomes known to such
Purchaser other than through disclosure by any Issuer or any Subsidiary or by
any Person known by such Purchaser to be acting in breach of any duty of
confidentiality owed to any Issuer or any Subsidiary, or (d) constitutes
financial statements delivered to such Purchaser under Section 7.1 that are
otherwise publicly available. Each Purchaser will maintain the confidentiality
of such Confidential Information in accordance with procedures adopted by such
Purchaser in good faith to protect confidential information of third parties
delivered to such Purchaser, provided that such Purchaser may deliver or
disclose Confidential Information to (i) such Purchaser’s directors, officers,
employees, agents, attorneys and affiliates, (to the extent such disclosure
reasonably relates to the administration of the investment represented by such
Purchaser’s Notes), (ii) its financial advisors and other professional advisors
who agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 20, (iii) any other holder of any
Note, (iv) any Institutional Investor to which such Purchaser sells or offers to
sell such Note or any part thereof or any participation therein (if such Person
has agreed in writing prior to its receipt of such Confidential Information to
be bound by the provisions of this Section 20), (v) any Person from which such
Purchaser offers to purchase any security of the Issuers (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the National
Association of Insurance Commissioners or any similar organization, or any
nationally recognized rating agency that requires access to information about
such Purchaser’s investment portfolio, (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (A) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (B) in
response to any subpoena or other legal process, (C) in connection with any
litigation to which such Purchaser is a party or (D) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of its rights and remedies under its Notes,
the Subsidiary Guarantee and this Agreement, or (ix) any and all Persons,
without limitation, to the extent any such Confidential Information pertains to
the United States federal tax treatment and United States federal tax structure
of the transaction contemplated by this Agreement or constitutes materials of
any kind (including opinions or other United States federal tax analyses) that
are provided to the holders of Notes relating to such United States federal tax
treatment and United States federal tax structure. The foregoing clause (ix) is
intended to cause the transaction contemplated hereby not to be treated as
having been offered under conditions of confidentiality for purposes of Sections
1.6011-4(b)(3) and 301.6111-2(a)(2)(ii) (or any successor provisions) of the
United States Treasury Regulations issued under the Code and shall be construed
in a manner consistent with such purpose. Each holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and

41

--------------------------------------------------------------------------------



to be entitled to the benefits of this Section 20 as though it were a party to
this Agreement. On reasonable request by the Issuers in connection with the
delivery to any holder of a Note of information required to be delivered to such
holder under this Agreement or requested by such holder (other than a holder
that is a party to this Agreement or its nominee), such holder will enter into
an agreement with the Issuers embodying the provisions of this Section 20.

 

 

21.

SUBSTITUTION OF PURCHASER.

          Each Purchaser shall have the right to substitute any one of its
Affiliates as the purchaser of the Notes that such Purchaser has agreed to
purchase hereunder, by written notice to the Issuers, which notice shall be
signed by both such Purchaser and such Affiliate, shall contain such Affiliate’s
agreement to be bound by this Agreement and shall contain a confirmation by such
Affiliate of the accuracy with respect to it of the representations set forth in
Section 6. Upon receipt of such notice, wherever the word “Purchaser” is used in
this Agreement (other than in this Section 21), such word shall be deemed to
refer to such Affiliate in lieu of such original Purchaser. In the event that
such Affiliate is so substituted as a purchaser hereunder and such Affiliate
thereafter transfers to such Purchaser all of the Notes then held by such
Affiliate, upon receipt by the Issuers of notice of such transfer, wherever the
word “Purchaser” is used in this Agreement (other than in this Section 21), such
word shall no longer be deemed to refer to such Affiliate, but shall refer to
such Purchaser, and such Purchaser shall have all the rights of an original
holder of the Notes under this Agreement.

 

 

22.

MISCELLANEOUS.

          22.1. Successors and Assigns.

          All covenants and other agreements contained in this Agreement by or
on behalf of any of the parties hereto bind and inure to the benefit of their
respective successors and assigns (including, without limitation, any subsequent
holder of a Note) whether so expressed or not.

          22.2. Payments Due on Non-Business Days.

          Anything in this Agreement or the Notes to the contrary
notwithstanding (but without limiting the requirement in Section 8.6 that the
notice of any optional prepayment specify a Business Day as the date fixed for
such prepayment), any payment of principal of or Make-Whole Amount or interest
on any Note that is due on a date other than a Business Day shall be made on the
next succeeding Business Day without including the additional days elapsed in
the computation of the interest payable on such next succeeding Business Day;
provided that if the maturity date of any Note is a date other than a Business
Day, the payment otherwise due on such maturity date shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.

          22.3. Severability.

          Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or

42

--------------------------------------------------------------------------------



unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

          22.4. Accounting Terms.

 

 

 

          (a) All accounting terms used herein which are not expressly defined
in this Agreement have the meanings respectively given to them in accordance
with GAAP. Except as otherwise specifically provided herein, (a) all
computations made pursuant to this Agreement shall be made in accordance with
GAAP, and (b) all financial statements shall be prepared in accordance with
GAAP. If the Issuers notify the holders of Notes that, in the Issuers’
reasonable opinion, or if the Required Holders notify the Issuers that, in the
Required Holders’ reasonable opinion, as a result of changes in GAAP from time
to time (“Subsequent Changes”), any of the covenants contained in Sections 10.4,
10.5, 10.6, 10.7 or 10.9, or any of the defined terms used therein no longer
apply as intended such that such covenants are materially more or less
restrictive to the Issuers than are such covenants immediately prior to giving
effect to such Subsequent Changes, the Issuers and the holders of Notes shall
negotiate in good faith to reset or amend such covenants or defined terms so as
to negate such Subsequent Changes, or to establish alternative covenants or
defined terms. Until the Issuers and the Required Holders so agree to reset,
amend or establish alternative covenants or defined terms, the covenants
contained in Sections 10.4, 10.5, 10.6, 10.7 and 10.9, together with the
relevant defined terms, shall continue to apply and compliance therewith shall
be determined assuming that the Subsequent Changes shall not have occurred
(“Static GAAP”). During any period that compliance with any covenants shall be
determined pursuant to Static GAAP, the Issuers shall include relevant
reconciliations in reasonable detail between GAAP and Static GAAP with respect
to the applicable covenant compliance calculations contained in each certificate
of a Senior Financial Officer delivered pursuant to Section 7.2(a) during such
period. Subject to the immediately preceding sentence, at the sole election of
the Company and upon written notice to the registered holders of the Notes but
without any requirement to obtain any prior consent or waiver from any
Purchasers or holders of the Notes, the Issuers and their Subsidiaries may adopt
IFRS in lieu of GAAP for purposes of making all future computations and
preparing all future financial statements pursuant to this Agreement or any
other Financing Document.

 

 

 

          (b) For purposes of determining compliance with the financial
covenants contained in this Agreement, any election by the Company to measure an
item of Debt using fair value (as permitted by Financial Accounting Standards
Board Accounting Standards Codification 825-10-25 (formerly known as FASB 159)
or any similar accounting standard) shall be disregarded and such determination
shall be made as if such election had not been made.

          22.5. Construction.

          Each covenant contained herein shall be construed (absent express
provision to the contrary) as being independent of each other covenant contained
herein, so that compliance with any one covenant shall not (absent such an
express contrary provision) be deemed to excuse compliance with any other
covenant. Where any provision herein refers to action to be taken by

43

--------------------------------------------------------------------------------



any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person.

          22.6. Counterparts.

          This Agreement may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.

          22.7. Governing Law.

          THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

          22.8. Jurisdiction and Process; Waiver of Jury Trial.

 

 

 

          (a) Each Issuer irrevocably submits to the non-exclusive jurisdiction
of any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement, the Subsidiary Guarantee or the Notes. To the fullest extent
permitted by applicable law, each Issuer irrevocably waives and agrees not to
assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

 

 

 

          (b) Each Issuer consents to process being served by or on behalf of
any holder of Notes in any suit, action or proceeding of the nature referred to
in Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section.
Each Issuer agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 

 

 

          (c) Nothing in this Section 22.8 shall affect the right of any holder
of a Note to serve process in any manner permitted by law, or limit any right
that the holders of any of the Notes may have to bring proceedings against any
Issuer in the courts of any appropriate jurisdiction or to enforce in any lawful
manner a judgment obtained in one jurisdiction in any other jurisdiction.

44

--------------------------------------------------------------------------------




 

 

 

          (d) The parties hereto hereby waive trial by jury in any action
brought on or with respect to this Agreement, the Notes or any other document
executed in connection herewith or therewith.

[Remainder of page intentionally left blank; next page is signature page.]

45

--------------------------------------------------------------------------------



          If each Purchaser is in agreement with the foregoing, please sign the
form of agreement on the accompanying counterpart of this Agreement and return
it to the Issuers, whereupon the foregoing shall become a binding agreement
between the Purchasers and the Issuers.

 

 

 

Very truly yours,

 

 

 

CURTISS-WRIGHT CORPORATION

 

CURTISS-WRIGHT CONTROLS, INC.

 

METAL IMPROVEMENT COMPANY, LLC

 

CURTISS-WRIGHT FLOW CONTROL

 

CORPORATION

 

CURTISS-WRIGHT FLOW CONTROL

 

SERVICE CORPORATION

 

CURTISS-WRIGHT SURFACE TECHNOLOGIES, LLC


 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------



 

Name:

 

Title:

[Signature page to Curtiss-Wright Corporation, et al Note Purchase Agreement]

--------------------------------------------------------------------------------



The foregoing is hereby
agreed to as of the
date thereof.

[PURCHASERS]

 

 

By:

 

 

--------------------------------------------------------------------------------



Name:

Title:

[Signature page to Curtiss-Wright Corporation, et al Note Purchase Agreement]

--------------------------------------------------------------------------------



SCHEDULE A

INFORMATION RELATING TO PURCHASERS

Schedule B-1

--------------------------------------------------------------------------------



SCHEDULE B

DEFINED TERMS

          As used herein, the following terms have the respective meanings set
forth below or set forth in the Section hereof following such term:

          “Affiliate” means, at any time, and with respect to any Person, any
other Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person. As used in this definition, “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Company.

          “Affiliated Entity” means the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

          “Agreement” is defined in Section 17.3.

          “Anti-Money Laundering Laws” is defined in Section 5.16(c).

          “Asset Disposition” means any Transfer except:

                    (a) any

 

 

 

 

 

          (i) Transfer from a Subsidiary to the Company or a Wholly-Owned
Subsidiary;

 

 

 

 

 

          (ii) Transfer from the Company to a Wholly-Owned Subsidiary; and

 

 

 

 

 

          (iii) Transfer from the Company or a Wholly-Owned Subsidiary to a
Subsidiary (other than a Wholly-Owned Subsidiary) or from a Subsidiary to
another Subsidiary, which in either case is for Fair Market Value;

 

 

 

 

so long as immediately before and immediately after the consummation of any such
Transfer and after giving effect thereto, no Default or Event of Default exists;
and

 

 

 

 

          (b) any Transfer made in the ordinary course of business and involving
only property that is either (i) inventory held for sale or (ii) equipment,
fixtures, supplies or materials that are obsolete or inoperative.

 

 

 

          “Blocked Person” is defined in Section 5.16(a).

 

 

 

          “Business Day” means any day other than a Saturday, a Sunday or a day
on which commercial banks in New York City are required or authorized to be
closed.

Schedule B-2

--------------------------------------------------------------------------------



          “Capital Lease” means, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

          “Capital Stock” means any class of capital stock, share capital or
similar equity interest of a Person.

          “Change in Control Prepayment Date” is defined in Section 8.3(b).

          “Change in Control” is defined in Section 8.3(f).

          “Closing” is defined in Section 3.

          “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time.

          “Company” is defined in the introductory paragraph of this Agreement
or any successor that becomes such in the manner prescribed in Section 10.2.

          “Competitor” means any Person which is involved, directly or
indirectly, to a material extent in the business of providing highly engineered
valves, pumps, motors, generators, electronics, systems and related products
that regulate the flow of liquids and gases in severe service environments in
power generation, oil and gas processing, naval defense and general industrial,
or provides applications flight control, mechanical actuation and drive systems,
sensing and electronic computing system applications services or metal treatment
services that enhance the performance and extend the life of critical components
utilized in aerospace, automotive/transportation, power generation and general
industrial markets; provided that in no event shall any Institutional Investor
that maintains purely passive investments in any Person that is a Competitor be
deemed a Competitor.

          “Confidential Information” is defined in Section 20.

          “Consolidated Debt” means, as of any date of determination, the total
of all Debt of the Company and its Subsidiaries outstanding on such date, after
eliminating all offsetting debits and credits between the Company and its
Subsidiaries and all other items required to be eliminated in the course of
preparation of consolidated financial statements of the Company and its
Subsidiaries in accordance with GAAP.

          “Consolidated Net Income” means, for any period, the net income (or
loss) of the Company and its Subsidiaries for such period (taken as a cumulative
whole), as determined in accordance with GAAP, after eliminating all offsetting
debits and credits between the Company and its Subsidiaries and all other items
required to be eliminated in the course of the preparation of consolidated
financial statements of the Company and its Subsidiaries in accordance with
GAAP.

          “Consolidated Net Worth” means, as of any date, the sum of (a) total
stockholders’ equity of the Company and its Subsidiaries as of such date,
determined on a consolidated basis in accordance with GAAP, minus (b) to the
extent included in clause (a), all amounts properly

Schedule B-3

--------------------------------------------------------------------------------



attributable to minority interests, if any, in the stock and surplus of
Subsidiaries, minus (c) any increase in the amount of Consolidated Net Worth
attributable to a write-up in the book value of any asset on the books of the
Company and its Subsidiaries resulting from a revaluation thereof subsequent to
September 30, 2011, minus (d) the amounts, if any, at which any shares of
capital stock of the Company or any Subsidiary appear as an asset on the balance
sheet from which Consolidated Net Worth is determined for the purposes of this
definition.

          “Consolidated Total Assets” means, as of any date, the total assets of
the Company and its Subsidiaries which would be shown as assets on a
consolidated balance sheet of the Company and its Subsidiaries as of such date
prepared in accordance with GAAP, after eliminating all amounts properly
attributable to minority interests, if any, in the stock and surplus of
Subsidiaries.

          “Consolidated Total Capitalization” means, as of any date, the sum of
Consolidated Net Worth and Consolidated Debt.

          “Control Event” is defined in Section 8.3(g).

          “C-W Controls” is defined in the introductory paragraph of this
Agreement.

          “C-W Flow” is defined in the introductory paragraph of this Agreement.

          “C-W Flow Control Service” is defined in the introductory paragraph of
this Agreement.

          “C-W Surface” is defined in the introductory paragraph of this
Agreement.

          “Debt” means, with respect to any Person, at any time, without
duplication,

 

 

 

          (a) its liabilities for borrowed money and its redemption obligations
in respect of mandatorily redeemable Preferred Stock to the extent such
redemption obligations are required to be paid with cash or other consideration
(other than shares of Capital Stock);

 

 

 

          (b) its liabilities for the deferred purchase price of property
acquired by such Person (excluding accounts payable arising in the ordinary
course of business but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);

 

 

 

          (c) all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases;

 

 

 

          (d) all liabilities for borrowed money secured by any Lien with
respect to any property owned by such Person (whether or not it has assumed or
otherwise become liable for such liabilities); and

 

 

 

          (e) any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (d) hereof.

Schedule B-4

--------------------------------------------------------------------------------



          Debt of any Person shall include all obligations of such Person of the
character described in clauses (a) through (e) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

          “Debt Prepayment Application” means, with respect to any Transfer of
any property, the application by any Obligor or any Subsidiary, as the case may
be, of cash in an amount equal to the Net Proceeds with respect to such Transfer
to pay Senior Debt (other than (a) Senior Debt owing to the Company or any of
its Subsidiaries or any Affiliate and (b) Senior Debt in respect of any
revolving credit or similar facility providing any Obligor or any such
Subsidiary with the right to obtain loans or other extensions of credit from
time to time, unless in connection with such payment of Senior Debt the
availability of credit under such credit facility is permanently reduced by an
amount not less than the amount of such proceeds applied to the payment of such
Senior Debt), provided that in the course of making such application the Issuers
shall offer to prepay each outstanding Note, in accordance with Section 8.4, in
a principal amount which equals the Ratable Portion of the holder of such Note
in respect of such Transfer. If any holder of a Note rejects such offer of
prepayment, then, for purposes of the preceding sentence only, the Obligors
nevertheless will be deemed to have paid Senior Debt in an amount equal to the
Ratable Portion of the holder of such Note in respect of such Transfer.

          “Debt Prepayment Transfer” is defined in Section 8.4(a).

          “Default” means an event or condition the occurrence or existence of
which would, with the lapse of time or the giving of notice or both, become an
Event of Default.

          “Default Rate” means that rate of interest that is the greater of (a)
2% per annum above the rate of interest stated in clause (a) of the first
paragraph of the Notes or (b) 2% over the rate of interest publicly announced by
JPMorgan Chase Bank, N.A. in New York, New York as its “base” or “prime” rate.

          “Disposition Value” means, at any time, with respect to any property

 

 

 

          (a) in the case of property that does not constitute Subsidiary Stock,
the book value thereof, valued at the time of such disposition in good faith by
the Company, and

 

 

 

          (b) in the case of property that constitutes Subsidiary Stock, an
amount equal to that percentage of book value of the assets of the Subsidiary
that issued such stock as is equal to the percentage that the book value of such
Subsidiary Stock represents of the book value of all of the outstanding Capital
Stock of such Subsidiary (assuming, in making such calculations, that all
Securities convertible into such Capital Stock are so converted and giving full
effect to all transactions that would occur or be required in connection with
such conversion) determined at the time of the disposition thereof in good faith
by the Company.

          “Environmental Laws” means any and all Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including but

Schedule B-5

--------------------------------------------------------------------------------



not limited to those related to hazardous substances or wastes, air emissions
and discharges to waste or public systems.

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.

          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that is treated as a single employer together with any Issuer
under section 414 of the Code.

          “Event of Default” is defined in Section 11.

          “Exchange Act” means the Securities Exchange Act of 1934, as amended.

          “Fair Market Value” means, at any date of determination and with
respect to any property, the sale value of such property that would be realized
in an arm’s-length sale at such time between an informed and willing buyer and
an informed and willing seller (neither being under a compulsion to buy or
sell).

          “FATCA” means Sections 1471 through 1474 of the Code as of the date
hereof, and any substantially similar amendments thereto and any current or
future regulations or official interpretations thereof.

          “Financing Documents” means the Notes, this Agreement and the
Subsidiary Guarantee, and each other document, guaranty, instrument or agreement
delivered in connection with the transactions contemplated hereby, as each may
be amended, restated or otherwise modified from time to time.

          “foreign Purchaser” is defined in Section 14.3(b).

          “Foreign Subsidiary” means any Subsidiary that is organized under the
laws of a jurisdiction other than the United States, a State thereof or the
District of Columbia.

          “GAAP” means (a) generally accepted accounting principles as in effect
from time to time in the United States of America and (b) IFRS at any time that
the Company prepares its financial statements in accordance with IFRS.

          “Governmental Authority” means

 

 

 

 

(a) the government of

 


          (i) the United States of America or any State or other political
subdivision thereof, or

 

 

 

 

          (i) any jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or

Schedule B-6

--------------------------------------------------------------------------------




 

 

 

 

          (b) any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.

          “Guaranty” means, with respect to any Person, any obligation (except
the endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

 

 

 

          (a) to purchase such indebtedness or obligation or any property
constituting security therefor;

 

 

 

          (b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

 

 

 

          (c) to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such indebtedness or
obligation of the ability of any other Person to make payment of the
indebtedness or obligation; or

 

 

 

          (d) otherwise to assure the owner of such indebtedness or obligation
against loss in respect thereof.

 

 

          In any computation of the indebtedness or other liabilities of the
obligor under any Guaranty, the indebtedness or other obligations that are the
subject of such Guaranty shall be assumed to be direct obligations of such
obligor.

          “holder” means, with respect to any Note, the Person in whose name
such Note is registered in the register maintained by the Company pursuant to
Section 13.1.

          “IFRS” means, collectively:

 

 

 

          (a) each International Financial Reporting Standard;

 

 

 

          (b) International Accounting Standards (IAS); and

 

 

 

          (c) Interpretations

 

 

where:

 

 

 

          (x) “International Financial Reporting Standard” means each financial
reporting standard issued by the International Accounting Standards Board
(IASB);

 

 

 

          (y) “International Accounting Standards” means the financial reporting
standards issued by the International Accounting Standards Committee of the
IASB; and

Schedule B-7

--------------------------------------------------------------------------------




 

 

 

          (z) “Interpretations” means the explanations from time to time of the
application of International Financial Reporting Standards to particular
transactions, arrangements or circumstances (issued by the International
Financial Reporting Interpretations Committee of the IASB or its predecessor,
the Standing Interpretations Committee,

as each may be amended from time to time.

          “INHAM Exemption” is defined in Section 6.2(e).

          “Institutional Investor” means (a) any original purchaser of a Note,
(b) any holder of a Note holding more than 5% of the aggregate principal amount
of the Notes then outstanding, and (c) any institutional accredited investor as
defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities
Act and any investment fund having assets of at least $100,000,000 that is in
the business of investing in securities issued by other Persons, regardless of
legal form.

          “Issuers” is defined in the introductory paragraph of this Agreement.

          “knowledge” when used with respect to any Issuer or any Responsible
Officer to qualify a representation or warranty of such Issuer or such
Responsible Officer, shall be deemed to be the actual knowledge of such
Responsible Officer.

          “Lien” means, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement or Capital Lease, upon or
with respect to any property or asset of such Person (including in the case of
stock, stockholder agreements, voting trust agreements and all similar
arrangements).

          “Make-Whole Amount” is defined in Section 8.8.

          “Material” means material in relation to the business, operations,
affairs, financial condition, assets, or properties of the Company and its
Subsidiaries, taken as a whole.

          “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties and
results of operations of the Company and its Subsidiaries, taken as a whole, (b)
the ability of any Issuer to perform its obligations under this Agreement and
the Notes, or of any Material Subsidiary to perform its obligations under the
Subsidiary Guarantee or (c) the validity or enforceability of this Agreement,
the Notes, or the Subsidiary Guarantee.

          “Material Subsidiary” means, as of any date, any Subsidiary which
(together with its Subsidiaries) (a) accounts for more than 5% of Consolidated
Total Assets as of such date or (b) accounted for more than 5% of the
consolidated revenues of the Company and its Subsidiaries for the period of the
four consecutive fiscal quarters of the Company ending on or immediately prior
to such date.

          “Memorandum” is defined in Section 5.3.

Schedule B-8

--------------------------------------------------------------------------------



          “Metal” is defined in the introductory paragraph of this Agreement.

          “Multiemployer Plan” means any Plan that is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA).

          “NAIC Annual Statement” is defined in Section 6.2(a).

          “Net Proceeds” means, with respect to any Transfer of any property by
any Person, an amount equal to the difference of

 

 

 

          (a) the aggregate amount of the consideration (valued at the Fair
Market Value of such consideration at the time of the consummation of such
Transfer) received by such Person in respect of such Transfer, minus

 

 

 

          (b) all ordinary and reasonable out-of-pocket costs and expenses
actually incurred by such Person in connection with such Transfer.

          “Notes” is defined in Section 1.

          “Obligors” means, collectively, the Issuers and the Subsidiary
Guarantors.

          “OFAC” is defined in Section 5.16(a).

          “OFAC Listed Person” is defined in Section 5.16(a).

          “Officer’s Certificate” means a certificate of a Senior Financial
Officer or of any other officer of the Company or any Subsidiary, as the context
may require, whose responsibilities extend to the subject matter of such
certificate.

          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

          “Person” means an individual, partnership, corporation, limited
liability company, association, joint venture, trust, unincorporated
organization, or a government or agency or political subdivision thereof.

          “Plan” means an “employee benefit plan” (as defined in section 3(3) of
ERISA) that is or, within the preceding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by any Issuer or any ERISA Affiliate or
with respect to which such Issuer or any ERISA Affiliate may have any liability.

          “Preferred Stock” means any class of capital stock of a corporation
that is preferred over any other class of capital stock of such corporation as
to the payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.

          “Principal Credit Facility” means any agreement or facility providing
credit availability in excess of $150,000,000 to the Company and/or any of its
Subsidiaries, as such agreement or

Schedule B-9

--------------------------------------------------------------------------------



facility may be amended, restated, supplemented or otherwise modified from time
to time and together with increases, refinancings and replacements thereof, in
whole or in part.

          “Priority Debt” means, as of any date, (without duplication) the sum
of (a) all outstanding Debt of any Subsidiary (other than an Issuer or a
Subsidiary Guarantor, or Debt of any Subsidiary owing solely to the Company or
any Wholly-Owned Subsidiary) and (b) all Debt of any Issuer or any Subsidiary
Guarantor secured by any Lien (other than Liens under clauses (a) through (e)
and clauses (g) through (h) of Section 10.7).

          “property” or “properties” means, unless otherwise specifically
limited, real or personal property of any kind, tangible or intangible, choate
or inchoate.

          “Property Reinvestment Application” means, with respect to any
Transfer of property, the application of an amount equal to the Net Proceeds
with respect to such Transfer to the acquisition by any Issuer or any Subsidiary
of operating assets of a generally similar nature (excluding, for the avoidance
of doubt, cash and cash equivalents), and of at least equivalent Fair Market
Value, to the property so Transferred, to be used in the principal business of
the Issuers and their Subsidiaries as conducted immediately prior to such
Transfer or in a business generally related to such principal business.

          “PTE” is defined in Section 6.2(a).

          “Purchasers” is defined in the introductory paragraph of this
Agreement.

          “QPAM Exemption” is defined in Section 6.2(d).

          “Ratable Portion” means, in respect of any holder of any Note and any
Transfer contemplated by the definition of Debt Prepayment Application, an
amount equal to the product of

 

 

 

          (a) the Net Proceeds being offered to be applied to the payment of
Senior Debt, multiplied by

 

 

 

          (b) a fraction the numerator of which is the outstanding principal
amount of such Note and the denominator of which is the aggregate outstanding
principal amount of Senior Debt at the time of such Transfer determined on a
consolidated basis in accordance with GAAP.

          “Required Holders” means, at any time, the holders of at least a
majority in principal amount of the Notes at the time outstanding (exclusive of
Notes then owned by the Company or any of its Affiliates).

          “Responsible Officer” means any Senior Financial Officer and any other
officer of any Issuer or any Subsidiary Guarantor with responsibility for the
administration of the relevant portion of this Agreement or the Subsidiary
Guarantee, as applicable.

          “Securities Act” means the Securities Act of 1933, as amended from
time to time.

Schedule B-10

--------------------------------------------------------------------------------



          “Security” has the meaning set forth in Section 2(1) of the Securities
Act of 1933, as amended.

          “Senior Debt” means the Notes and any Debt of the Company or its
Subsidiaries that by its terms is not in any manner subordinated in right of
payment to any other unsecured Debt of the Company or any Subsidiary.

          “Senior Financial Officer” means the chief financial officer,
principal accounting officer, treasurer or controller of the Company or any
Subsidiary, as the context may require.

          “Series” means any one or more Series of Notes issued hereunder.

          “Series D Notes” is defined in Section 1.1(a).

          “Series E Notes” is defined in Section 1.1(b).

          “Source” is defined in Section 6.2.

          “Subsidiary” means, as to any Person, any corporation, association or
other business entity in which such Person or one or more of its Subsidiaries or
such Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership or joint venture can and does ordinarily
take major business actions without the prior approval of such Person or one or
more of its Subsidiaries). Unless the context otherwise clearly requires, any
reference to a “Subsidiary” is a reference to a Subsidiary of the Company.

          “Subsidiary Guarantee” is defined in Section 1.2.

          “Subsidiary Guarantor” means any Subsidiary that has executed and
delivered the Subsidiary Guarantee or the accession agreement thereto pursuant
to the provisions of this Agreement and the Subsidiary Guarantee.

          “Subsidiary Stock” means, with respect to any Person, the Capital
Stock (or any options or warrants to purchase stock, shares or other Securities
exchangeable for or convertible into stock or shares) of any Subsidiary of such
Person.

          “Successor Corporation” is defined in Section 10.2.

          “Transfer” means, with respect to any Person, any transaction in which
such Person sells, conveys, transfers or leases (as lessor) any of its property,
including, without limitation, any transfer or issuance of any Subsidiary Stock.
For purposes of determining the application of the Net Proceeds in respect of
any Transfer, the Company may designate any Transfer as one or more separate
Transfers each yielding separate Net Proceeds. In any such case, (a) the
Disposition Value of any property subject to each such separate Transfer and
(b) the amount of Consolidated Total Assets attributable to any property subject
to each such separate Transfer

Schedule B-11

--------------------------------------------------------------------------------



shall be determined by ratably allocating the aggregate Disposition Value of,
and the aggregate Consolidated Total Assets attributable to, all property
subject to all such separate Transfers to each such separate Transfer on a
proportionate basis.

          “Transfer Prepayment Date” is defined in Section 8.4(a).

          “Transfer Prepayment Offer” is defined in Section 8.4(a).

          “Voting Stock” means, with respect to any Person, capital stock (or
other equity interests) of any class or classes of a corporation, an association
or another business entity the holders of which are ordinarily, in the absence
of contingencies, entitled to vote in the election of corporate directors (or
individuals performing similar functions) of such Person or which permit the
holders thereof to control the management of such Person, including general
partnership interests in a partnership and membership interests in a limited
liability company.

          “Wholly-Owned Subsidiary” means, at any time, any Subsidiary one
hundred percent (100%) of all of the equity interests (except directors’
qualifying shares) and voting interests of which are owned by any one or more of
the Company and the Company’s other Wholly-Owned Subsidiaries at such time.

Schedule B-12

--------------------------------------------------------------------------------



SCHEDULE 1.2

SUBSIDIARY GUARANTORS

 

 

 

 

 

 

 

Name of Company

 

 

Jurisdiction of Organization

 

Equity Interest

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Dy 4, Inc.

 

 

Delaware

 

100%

Curtiss-Wright Electro-Mechanical Corporation

 

 

Delaware

 

100%

Tapco International Inc

 

 

Delaware

 

100%

Benshaw, Inc.

 

 

Pennsylvania

 

100%

Schedule 1.2

--------------------------------------------------------------------------------



SCHEDULE 3

PAYMENT INSTRUCTIONS AT CLOSING

Schedule 3

--------------------------------------------------------------------------------



SCHEDULE 4.9

CHANGES IN CORPORATE STRUCTURE

None

Schedule 4.9

--------------------------------------------------------------------------------



SCHEDULE 5.3

DISCLOSURE MATERIALS

None

Schedule 5.3

--------------------------------------------------------------------------------



SCHEDULE 5.4

SUBSIDIARIES OF THE COMPANY &
OWNERSHIP OF SUBSIDIARY STOCK

Curtiss-Wright Corporation and Subsidiaries

 

 

 

 

 

 

 

 

 

Name of Company

 

 

Jurisdiction of Organization

 

Equity Interest

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Curtiss-Wright Corporation

 

 

Delaware

 

 

 

 

Metal Improvement Company, LLC

 

 

Delaware

 

100%

-

CWST

Curtiss-Wright Surface Technologies, LLC

 

 

Delaware

 

100%

-

CWC

Ytstruktur Arboga AB

 

 

Sweden

 

100%

-

MIC

Curtiss-Wright Electro-Mechanical Corporation

 

 

Delaware

 

100%

-

CWFC

Curtiss-Wright Flow Control Corporation

 

 

New York

 

100%

-

CWC

Curtiss-Wright Flow Control Company Canada

 

 

Nova Scotia, Canada

 

100%

-

CWFC

Curtiss-Wright Flow Control Service Corporation

 

 

Delaware

 

100%

-

CWC

Curtiss-Wright Flow Control (U.K.) Ltd.

 

 

London, England

 

100%

-

CWFC

Curtiss-Wright Flow Control Company-Korea

 

 

Korea

 

80%

-

CWFC

Curtiss-Wright Netherlands CV

 

 

Netherlands

 

98.2%

-

CWCtrls

C.V. (Partnership)

 

 

 

 

0.3%

-

CWC

 

 

 

 

 

1.2%

-

CWFC

 

 

 

 

 

0.3%

-

CWIS

Curtiss-Wright Netherlands BV

 

 

Netherlands

 

100%

-

CWCV

Curtiss-Wright Controls, Inc.

 

 

Delaware

 

100%

-

CWC

Curtiss-Wright Antriebstechnik, GmbH

 

 

Switzerland

 

99.95%

-

CWCtrls

 

 

 

 

 

0.05%

-

CWC

Curtiss-Wright Controls (UK) Ltd.

 

 

UK

 

100%

-

CWCV

Curtiss-Wright Controls Integrated Sensing, Inc

 

 

Delaware

 

100%

-

CWCtrls

Dy4, Inc.

 

 

Delaware

 

100%

-

CWCtrls

Dy4 Systems, Inc.

 

 

Ontario, Canada

 

100%

-

CWCtrls

Dy4 Systems UK Limited

 

 

England

 

100%

-

D4S

Indal Technologies, Inc.

 

 

Ontario, Canada

 

100%

-

CWCtrls

Novatronics, Inc.

 

 

Prince Edward Is.,

 

100%

-

CWAT

Peerless Instrument Co., Inc.

 

 

New York

 

100%

-

CWC

Penny & Giles Controls, Ltd

 

 

England & Wales

 

100%

-

CWCLTD

Penny & Giles Aerospace, Ltd.

 

 

England & Wales

 

100%

-

CWCLTD

Penny & Giles GmbH

 

 

Germany

 

100%

-

CWCV

Primagraphics (Holdings) Ltd.

 

 

England & Wales

 

100%

-

CWCLTD

Primagraphics Limited

 

 

England & Wales

 

100%

-

CWCLTD

Curtiss-Wright Controls Electronic Systems, Inc.

 

 

California

 

100%

-

CWCtrls

Tapco International Inc

 

 

Delaware

 

100%

-

CWFC

Solenoid Valve Ltd

 

 

Russia JV

 

50%

-

CWFC

Benshaw, Inc.

 

 

Pennsylvania

 

100%

-

CWFC

Benshaw Canada Controls, Inc.

 

 

Ontario, Canada

 

100%

-

BEN

Schedule 5.4-1

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

Benshaw Custom Fabricators, Inc.

 

 

Ontario, Canada

 

100%

-

BEN

Benshaw de Mexico, S.A.DE C.V.

 

 

Mexico

 

100%

-

BEN

Metal Improvement Company Technology Service (Suzhou) Ltd

 

 

China

 

100%

-

MIC

Curtiss-Wright Flow Control – Farris Engineering (Tianjin) Co.

 

 

China

 

100%

-

CWFC

Benshaw China, Inc.

 

 

Delaware

 

100%

-

BEN

Benshaw Electric (Shanghai) Co. LTD

 

 

China

 

100%

-

BEN

EST Group, Inc.

 

 

Pennsylvania

 

100%

-

TAP

EST Group B.V.

 

 

Netherlands

 

100%

-

TAP

EST Heat Exchanger LLC

 

 

Louisiana

 

100%

-

TAP

Groth Equipment Corporation of Louisiana

 

 

Louisiana

 

100%

-

CWFSC

Nova Machine Products, Inc.

 

 

Delaware

 

100%

-

CWFSC

Curtiss-Wright Controls de Mexico, S.A.de C.V.

 

 

Mexico

 

100%

-

CWCtrls

Predator Systems, Inc.

 

 

Florida

 

100%

-

CWCtrls

Curtiss-Wright Controls Costa Rica, S.A.

 

 

Costa Rica

 

100%

-

CWCtrls

ACRA Control Inc.

 

 

Maryland

 

100%

-

CWCtrls

ACRA Control Limited

 

 

Ireland

 

100%

-

CWCtrls

Mechetronics (Zhuhai) Solenoid Company Limited

 

 

China

 

100%

-

CWCLTD

Mechetronics Asia Limited

 

 

Hong Kong

 

100%

-

CWCLTD

Specialist Electronics Services Limited

 

 

England

 

100%

-

CWCLTD

Curtiss-Wright Integrated Sensing (SIP) Limited

 

 

China

 

100%

-

MAL

Curtiss-Wright Controls AS

 

 

Norway

 

100%

-

D4I

3D-Radar AS

 

 

Norway

 

100%

-

D4I

Micro Memory, LLC

 

 

California

 

100%

-

D4I

Vsystems Electronic GmbH

 

 

Germany

 

100%

-

D4I

Vsystems S.A.S

 

 

France

 

100%

-

D4I

IMR Test Labs Singapore PTE

 

 

Singapore

 

100%

-

MIC


 

KEY

CWC – Curtiss-Wright Corporation

CWFC – Curtiss-Wright Flow Control Corporation

CWFSC – Curtiss-Wright Flow Control Service Corporation

CWCtrls – Curtiss-Wright Controls, Inc.

CWST – Curtiss-Wright Surface Technologies, LLC

MIC – Metal Improvement Company, LLC

CWIS – Curtiss-Wright Integrated Sensing, Inc.

CWCV - Curtiss-Wright Netherlands CV

D4I – Dy 4, Inc.

D4S – Dy 4 Systems, Inc.

CWAT - Curtiss-Wright Antriebstechnik, GmbH

CWCLTD - Curtiss-Wright Controls (UK) Ltd.

BEN – Benshaw, Inc.

TAP – Tapco International, Inc.

MAL - Mechetronics Asia Limited

Schedule 5.4-2

--------------------------------------------------------------------------------



SCHEDULE 5.5

FINANCIAL STATEMENTS

          Annual Report for the fiscal year ending December 31, 2010, and
corresponding financial statements as filed with the United States Securities
and Exchange Commission on Forms 10-K for same period.

Schedule 5.5

--------------------------------------------------------------------------------



SCHEDULE 5.8

CERTAIN LITIGATION

SIGNIFICANT OUTSTANDING LEGAL PROCEEDINGS AGAINST CURTISS-WRIGHT CORPORATION AND
CONSOLIDATED SUBSIDIARIES

None

Schedule 5.8

--------------------------------------------------------------------------------



SCHEDULE 5.10

TITLE TO PROPERTY

None

Schedule 5.10

--------------------------------------------------------------------------------



SCHEDULE 5.11

LICENSES & PERMITS

None

Schedule 5.11

--------------------------------------------------------------------------------



SCHEDULE 5.12

ERISA AFFILIATES, EMPLOYEE BENEFIT PLANS

Benefit Plans

 

Curtiss-Wright Corporation Retirement Plan

Curtiss-Wright Corporation Savings & Investment Plan

Curtiss-Wright Electro Mechancial Division Pension Plan (CWEMC only)

Curtiss-Wright Corporation Executive Deferred Compensation Plan

Curtiss-Wright Corporation Employee Stock Purchase Plan

Curtiss-Wright Corporation Benefits Restoration Plan

Curtiss-Wright Corporation Employee Health Benefit Plans (medical, dental and
prescription)

Indal Canadian Hourly Pension Plan (Indal Hourly Employees only)

Curtiss-Wright Electro Mechancial Corporation Savings Plan

Curtiss-Wright Corporation Tuition Plan (not offered at MIC)

Curtiss-Wright Corporation Life Insurance

Curtiss-Wright Corporation Long Term Disability

Curtiss-Wright Corporation Salary Continuation Plan

Curtiss-Wright Corporation Flexible Spending Account

Curtiss-Wright Corporation Business Travel Accident Insurance

Curtiss-Wright Corporation Voluntary Accident Insurance

Curtiss-Wright Corporation Survivor Support Plan

Curtiss-Wright Corporation Severance Allowance Plans

Curtiss-Wright Corporation Long Term Incentive Program

Curtiss-Wright Corporation Modified Incentive Compensation Program

Curtiss-Wright Corporation Short Term Disability (NJ, NY, CA)

Curtiss-Wright Corporation Relocation Program

Curtiss-Wright Financial Planning Program (Officer plan)

Curtiss-Wright Executive Physical Plan (Officer and VP/GM level only)

Schedule 5.12

--------------------------------------------------------------------------------



SCHEDULE 5.15

EXISTING DEBT IN EXCESS OF $1,000,000

Debt

Second Amended and Restated Credit Agreement dated August 10, 2007 among the
Issuers, certain other subsidiaries of the Company, Bank of America, N.A., as
administrative agent and the lenders party thereto. The facility offers a
maximum of $425 million over five years to the Company. The facility expires
August 10, 2012.

$125MM in 5.74% Series B Senior Guaranteed Notes due September 25, 2013.

$150MM in 5.51% Series C Senior Guaranteed Notes due December 1, 2017.

Cleveland County Industrial Revenue Bond, Curtiss-Wright Controls, Inc., as
Borrower, in the amount of $8,400,000.00 with a maturity date of November 1,
2023.

Schedule 5.15

--------------------------------------------------------------------------------



EXHIBIT 1.1(a)

FORM OF SERIES D NOTE

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) OR ANY APPLICABLE SECURITIES LAWS OF THE STATES OF THE
UNITED STATES, AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.

CURTISS-WRIGHT CORPORATION
CURTISS-WRIGHT CONTROLS, INC.
METAL IMPROVEMENT COMPANY, LLC
CURTISS-WRIGHT FLOW CONTROL CORPORATION
CURTISS-WRIGHT FLOW CONTROL SERVICE CORPORATION
CURTISS-WRIGHT SURFACE TECHNOLOGIES, LLC

3.84% SERIES D SENIOR GUARANTEED NOTE DUE DECEMBER 1, 2021

 

 

No. RD-[____]

[Date]

$[______]

PPN:  23157# AD1

          FOR VALUE RECEIVED, each of the undersigned, CURTISS-WRIGHT
CORPORATION, a Delaware corporation (together with its successors and assigns,
the “Company”), CURTISS-WRIGHT CONTROLS, INC., a Delaware corporation (together
with its successors and assigns, “C-W Controls”), METAL IMPROVEMENT COMPANY,
LLC, a Delaware limited liability company (together with its successors and
assigns, “Metal”), CURTISS-WRIGHT FLOW CONTROL CORPORATION, a New York
corporation (together with its successors and assigns, “C-W Flow”),
CURTISS-WRIGHT FLOW CONTROL SERVICE CORPORATION, a Delaware corporation
(together with its successors and assigns “C-W Flow Control Service”) and
CURTISS-WRIGHT SURFACE TECHNOLOGIES, LLC, a Delaware limited liability company
(“C-W Surface” and together with the Company, C-W Controls, Metal, C-W Flow and
C-W Flow Control Service, individually, an “Issuer” and collectively, the
“Issuers”), hereby jointly and severally promises to pay to
[_______________________] or registered assigns, the principal sum of
[____________________] DOLLARS [($____________)] on December 1, 2021 with
interest (computed on the basis of a 360-day year of twelve 30-day months) (a)
on the unpaid balance thereof at the rate of 3.84% per annum from the date
hereof, payable semiannually, on the 1st day of June and December in each year,
commencing with the June or December next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand), at a rate per annum from time to time equal to the greater
of (i) 5.84% or (ii) 2% over the rate of interest publicly

Exhibit 1.1(a)-1

--------------------------------------------------------------------------------



announced by JPMorgan Chase Bank, N.A., from time to time in New York, New York
as its “base” or “prime” rate.

          Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the address shown in the register maintained by the Company for such
purpose or at such other place as the Issuers shall have designated by written
notice to the holder of this Note as provided in the Note Purchase Agreement
referred to below.

          This Note is one of a series of Series D Senior Notes (herein called
the “Notes”) issued pursuant to that certain Note Purchase Agreement, dated as
of December 8, 2011 (as from time to time amended, the “Note Purchase
Agreement”), between the Issuers and the respective purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, (a) to have agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (b) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreement.

          This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Issuers may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Issuers will not be affected by any notice to
the contrary.

          This Note is subject to optional prepayment, in whole or from time to
time in part, at the times and on the terms specified in the Note Purchase
Agreement, but not otherwise.

          If an Event of Default, as defined in the Note Purchase Agreement,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price (including any
applicable Make-Whole Amount) and with the effect provided in the Note Purchase
Agreement.

Exhibit 1.1(a)-2

--------------------------------------------------------------------------------



          THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

 

 

 

CURTISS-WRIGHT CORPORATION

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

 

 

CURTISS-WRIGHT CONTROLS, INC.

 

METAL IMPROVEMENT COMPANY,

 

LLC

 

CURTISS-WRIGHT FLOW CONTROL

 

CORPORATION

 

CURTISS-WRIGHT FLOW CONTROL

 

SERVICE CORPORATION

 

CURTISS-WRIGHT SURFACE

 

TECHNOLOGIES, LLC

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

Exhibit 1.1(a)-3

--------------------------------------------------------------------------------



EXHIBIT 1.1(b)

FORM OF SERIES E NOTE

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) OR ANY APPLICABLE SECURITIES LAWS OF THE STATES OF THE
UNITED STATES, AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.

CURTISS-WRIGHT CORPORATION
CURTISS-WRIGHT CONTROLS, INC.
METAL IMPROVEMENT COMPANY, LLC
CURTISS-WRIGHT FLOW CONTROL CORPORATION
CURTISS-WRIGHT FLOW CONTROL SERVICE CORPORATION
CURTISS-WRIGHT SURFACE TECHNOLOGIES, LLC

4.24% SERIES E SENIOR GUARANTEED NOTE DUE DECEMBER 1, 2026

 

 

No. RE-[____]

[Date]

$[______]

PPN: 23157# AE9

          FOR VALUE RECEIVED, each of the undersigned, CURTISS-WRIGHT
CORPORATION, a Delaware corporation (together with its successors and assigns,
the “Company”), CURTISS-WRIGHT CONTROLS, INC., a Delaware corporation (together
with its successors and assigns, “C-W Controls”), METAL IMPROVEMENT COMPANY,
LLC, a Delaware limited liability company (together with its successors and
assigns, “Metal”), CURTISS-WRIGHT FLOW CONTROL CORPORATION, a New York
corporation (together with its successors and assigns, “C-W Flow”),
CURTISS-WRIGHT FLOW CONTROL SERVICE CORPORATION, a Delaware corporation
(together with its successors and assigns “C-W Flow Control Service”) and
CURTISS-WRIGHT SURFACE TECHNOLOGIES, LLC, a Delaware limited liability company
(“C-W Surface” and together with the Company, C-W Controls, Metal, C-W Flow and
C-W Flow Control Service, individually, an “Issuer” and collectively, the
“Issuers”), hereby jointly and severally promises to pay to
[_______________________] or registered assigns, the principal sum of
[____________________] DOLLARS [($____________)] on December 1, 2026 with
interest (computed on the basis of a 360-day year of twelve 30-day months) (a)
on the unpaid balance thereof at the rate of 4.24% per annum from the date
hereof, payable semiannually, on the 1st day of June and December in each year,
commencing with the June or December next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand), at a rate per annum from time to time equal to the greater
of (i) 6.24% or (ii) 2% over the rate of interest publicly

Exhibit 1.1(b)-1

--------------------------------------------------------------------------------



announced by JPMorgan Chase Bank, N.A., from time to time in New York, New York
as its “base” or “prime” rate.

          Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the address shown in the register maintained by the Company for such
purpose or at such other place as the Issuers shall have designated by written
notice to the holder of this Note as provided in the Note Purchase Agreement
referred to below.

          This Note is one of a series of Series E Senior Notes (herein called
the “Notes”) issued pursuant to that certain Note Purchase Agreement, dated as
of December 8, 2011 (as from time to time amended, the “Note Purchase
Agreement”), between the Issuers and the respective purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, (a) to have agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (b) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreement.

          This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Issuers may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Issuers will not be affected by any notice to
the contrary.

          This Note is subject to optional prepayment, in whole or from time to
time in part, at the times and on the terms specified in the Note Purchase
Agreement, but not otherwise.

          If an Event of Default, as defined in the Note Purchase Agreement,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price (including any
applicable Make-Whole Amount) and with the effect provided in the Note Purchase
Agreement.

Exhibit 1.1(b)-2

--------------------------------------------------------------------------------



          THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

 

 

 

CURTISS-WRIGHT CORPORATION

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

 

 

CURTISS-WRIGHT CONTROLS, INC.

 

METAL IMPROVEMENT COMPANY,

 

LLC

 

CURTISS-WRIGHT FLOW CONTROL

 

CORPORATION

 

CURTISS-WRIGHT FLOW CONTROL

 

SERVICE CORPORATION

 

CURTISS-WRIGHT SURFACE
TECHNOLOGIES, LLC

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

Exhibit 1.1(b)-3

--------------------------------------------------------------------------------



EXHIBIT 1.2

FORM OF SUBSIDIARY GUARANTEE

Exhibit 1.2-1

--------------------------------------------------------------------------------



EXHIBIT 4.4(a)

FORM OF OPINION OF SPECIAL COUNSEL
FOR THE ISSUERS AND THE SUBSIDIARY GUARANTORS

Exhibit 4.4(a)-1

--------------------------------------------------------------------------------



EXHIBIT 4.4(b)

FORM OF OPINION OF ASSOCIATE GENERAL COUNSEL
FOR THE ISSUERS AND THE SUBSIDIARY GUARANTORS

Exhibit 4.4(b)-1

--------------------------------------------------------------------------------



EXHIBIT 4.4(c)

FORM OF OPINION OF SPECIAL COUNSEL
FOR THE PURCHASERS

Exhibit 4.4(c)-1

--------------------------------------------------------------------------------